Exhibit 10.1
 
KURRANT MOBILE CATERING, INC.
INVESTMENT AGREEMENT


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE OR OTHER SECURITIES AUTHORITIES.  THEY MAY NOT
BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE
SECURITIES LAWS.


THIS INVESTMENT AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR A
SOLICITATION OF AN OFFER TO PURCHASE, ANY OF THE SECURITIES DESCRIBED HEREIN BY
OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD
BE UNLAWFUL.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES AUTHORITIES, NOR HAVE SUCH AUTHORITIES CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS
A CRIMINAL OFFENSE.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  THE INVESTOR
MUST RELY ON ITS OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.  


SEE ADDITIONAL LEGENDS AT SECTION 9.10.



THIS INVESTMENT AGREEMENT (this ”Agreement“ or “Investment Agreement”) is made
as of the 7th day of June, 2011, by and between Kurrant Mobile Catering, Inc., a
corporation duly organized and existing under the laws of the State of Colorado
(the "Company"), and Centurion Private Equity, LLC, a Georgia Limited Liability
Company ("Investor").


RECITALS:
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Investor, and the Investor
shall purchase from the Company, from time to time as provided herein, shares of
the Company's Common Stock, as part of an offering of Common Stock by the
Company to Investor, for a maximum aggregate offering amount of up to Ten
Million Dollars ($10,000,000) (the "Maximum Offering Amount"); and
 
WHEREAS, the solicitation of this Investment Agreement and, if accepted by the
Company, the offer and sale of the Common Stock are being made in reliance upon
the provisions of Regulation D ("Regulation D") promulgated under the Act,
Section 4(2) of the Act, and/or upon such other exemption from the registration
requirements of the Act as may be available with respect to any or all of the
purchases of Common Stock to be made hereunder.
 
 
1

--------------------------------------------------------------------------------

 


TERMS:


NOW, THEREFORE, the parties hereto agree as follows:


1. Certain Definitions.  As used in this Agreement (including the recitals
above), the following terms shall have the following meanings (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):


“4.9% Limitation” shall have the meaning set forth in Section 2.3.1(f).


“Accredited Investor” shall have the meaning set forth in Section 3.1.


“Act” shall mean the Securities Act of 1933, as amended.


“Additional Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.


“Advance Put Notice” shall have the meaning set forth in Section 2.3.1(a), the
form of which is attached hereto as Exhibit A.


“Advance Put Notice Date” shall have the meaning set forth in Section 2.3.1(a).


“Affiliate” shall have the meaning as set forth Section 6.5.


“Aggregate Issued Shares” equals the aggregate number of shares of Common Stock
issued to Investor pursuant to the terms of this Agreement or the Registration
Rights Agreement as of a given date, including Put Shares.


“Agreement” shall mean this Investment Agreement.


“Approved Primary Market” shall mean any of the following: the OTC QB, the OTC
QX, the NASDAQ Capital Market, the NASDAQ Global Market the NASDAQ Global Select
Market, the NYSE Amex, or the New York Stock Exchange.


“Authorized Law Firm” shall mean an independent law firm representing the
Company which, as of the date in question, has (and has represented to the
Investor in writing that it has) a liability insurance policy from an insurance
carrier with a financial rating of at least “A+” from Dun & Bradstreet, Standard
& Poor's, Moody's or Fitch Ratings services, covering the firm and the Investor
for any liability the Investor may incur for misstatements or omissions in the
Prospectus or otherwise related to the attorney’s issuance of the Commitment
Opinion, Put Opinions and Registration Opinions, having no exclusions for any
such coverage, and having policy limits equal to at least 150% of the Covered
Put Amount, where the “Covered Put Amount” equals the sum of (x) total Put
Dollar Amount of Put Shares that have been purchased by the Investor in all Puts
through the date in question, plus (y) the Maximum Put Dollar Amount for the
uncompleted Put for which the Put Opinion and Registration Opinion in question
are being issued (an “Authorized Legal Liability Policy”).  Anytime that the
Covered Put Amount exceeds $5,000,000 then, in addition to the above insurance
requirements, a law firm must also have at least 20 attorneys as partners or
employees of the firm in order to be an “Authorized Law Firm.”
 
 
2

--------------------------------------------------------------------------------

 


“Authorized Auditor” shall mean an independent accounting firm representing the
Company which, as of the date in question, has (and has represented to the
Investor in writing that it has) a liability insurance policy from an insurance
carrier with a financial rating of at least “A+” from Dun & Bradstreet, Standard
& Poor's, Moody's or Fitch Ratings services, covering any liability the Investor
may incur for misstatements or omissions in the Prospectus or otherwise related
to the accountant’s or the accounting firm’s issuance of Bring Down Cold Comfort
Letters, having no exclusions for any such coverage, and having policy limits
equal to at least 150% of the Covered Put Amount (as defined above)(an
“Authorized Auditor Liability Policy”).  Anytime that the Covered Put Amount
exceeds $5,000,000 then, in addition to the above insurance requirements, a
accounting firm must also have at least 20 independent accountants as partners
or employees of the firm in order to be an “Authorized Auditor.”


“Automatic Termination” shall have the meaning set forth in Section 2.3.2.


“Bring Down Cold Comfort Letters” shall have the meaning set forth in Section
2.3.7(b).


“Business Day” shall mean shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of New York, New York are authorized
or required by law or executive order to remain closed.


“Calendar Month” shall mean the period of time beginning on the numeric day in
question in a Calendar Month and for Calendar Months thereafter, beginning on
the earlier of (i) the same numeric day of the next Calendar Month or (ii) the
last day of the next Calendar Month.  Each Calendar Month shall end on the day
immediately preceding the beginning of the next succeeding Calendar Month.


“Cap Amount” shall have the meaning set forth in Section 2.3.13.


“Capitalization Schedule” shall have the meaning set forth in Section 2.4.


“Change in Control” shall have the meaning set forth within the definition of
Major Transaction, below.


“Closing” shall mean one of (i) the Investment Commitment Closing and (ii) each
closing of a purchase and sale of Common Stock pursuant to Section 2.


"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security during Normal Trading on the OTC QB, or, if the OTC QB,
is not the principal securities exchange or trading market for such security,
the last closing bid price during Normal Trading of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by such principal securities exchange or trading market, or
if the foregoing do not apply, the last closing bid price during Normal Trading
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the OTC Pink market. If the Closing Bid Price cannot be calculated for such
security on such date on any of the foregoing bases, the Closing Bid Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Investor in this Offering.  If the Company and the
Investor in this Offering are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved by an investment banking firm
mutually acceptable to the Company and the Investor in this offering and any
fees and costs associated therewith shall be paid by the Company.
 
 
3

--------------------------------------------------------------------------------

 


 “Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the SEC by the Company pursuant to the reporting requirements of the Exchange
Act, including all material filed or furnished pursuant to Section 13(a) or
15(d) of the Exchange Act, which have been filed or furnished by the Company
since December 31, 2009, including, without limitation, the Annual Report on
Form 10-K filed by the Company for the year ended December 31, 2010 (the “2010
Form 10-K”), the Company’s Quarterly Report on Form 10-Q for its fiscal quarters
ended March 31, 2010, June 30, 2010 and September 30, 2010, and such reports
which hereafter shall be filed with or furnished to the SEC by the Company,
including, without limitation, the Current Report, (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement and (3) all information contained in such filings and all
documents and disclosures that have been and heretofore shall be incorporated by
reference therein.


“Commitment Closing Date” means the date of the Investment Commitment Closing.


“Commitment Fee” shall have the meaning set forth in Section 9.10(i).
 
“Commitment Shares” shall have the meaning set forth in Section 9.10(i).


“Commitment Period” shall mean the period from the date of this Agreement to the
Termination Date.


“Common Shares” shall mean the shares of Common Stock of the Company.


“Common Stock” shall mean the common stock of the Company, $0.001 par value.


“Company” shall have the meaning set forth in the opening paragraph hereof.


“Company Designated Maximum Put Dollar Amount” shall have the meaning set forth
in Section 2.3.1(a).


“Company Designated Minimum Put Share Price” shall have the meaning set forth in
Section 2.3.1(a).


“Company Termination” shall have the meaning set forth in Section 2.3.14.


“Conditions to Investment Commitment Closing” shall have the meaning as set
forth in Section 2.2.2.


“Current Report” shall have the meaning ascribed to it in Section 6.10 hereof.


 “Delisting Event” shall mean any time during the term of this Investment
Agreement, that the Company’s Common Stock is not listed for and actively
trading on an Approved Primary Market or is suspended or delisted with respect
to the trading of the shares of Common Stock on such market or exchange.
 
 
4

--------------------------------------------------------------------------------

 


“Disclosure Documents” shall have the meaning as set forth in Section 3.2.4.


“Due Diligence Review” shall have the meaning as set forth in Section 2.4.


“Effective Date” shall have the meaning set forth in Section 2.3.1.


“Equity Securities” shall have the meaning set forth in Section 6.6.1.


“Evaluation Day” shall have the meaning set forth in Section 2.3.1(b).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Excluded Block Trades” shall have the meaning set forth in Section 2.3.1(b).


“Excluded Day” shall have the meaning set forth in Section 2.3.1(b).


“Extended Put Period” shall mean the period of time between the Advance Put
Notice Date until the Pricing Period End Date.

“Fee Shares” shall have the meaning set forth in Section 9.10(i).


“FINRA” shall mean the Financial Industry Regulatory Authority.


“Indemnified Liabilities” shall have the meaning set forth in Section 8.


“Indemnitees” shall have the meaning set forth in Section 8.


“Indemnitor” shall have the meaning set forth in Section 8.


“Individual Put Limit” shall have the meaning set forth in Section 2.3.1(b).


“Ineffective Period” shall mean any period of time after the Effective Date
during the term hereof that the Registration Statement or any Supplemental
Registration Statement (each as defined herein) becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined herein) for any reason (or in the event the
prospectus under either of the above is not current and deliverable).
 
 
5

--------------------------------------------------------------------------------

 


“Intended Put Share Amount” shall have the meaning set forth in Section
2.3.1(a).


“Investment Commitment Closing” shall have the meaning set forth in Section
2.2.1.


“Investment Agreement” shall mean this Investment Agreement.


“Investment Commitment Opinion of Counsel” shall mean an opinion from Company’s
independent counsel, substantially in the form attached as Exhibit B, or such
other form as agreed upon by the parties, as to the Investment Commitment
Closing.


“Investment Date” shall mean the date of the Investment Commitment Closing.


“Investor” shall have the meaning set forth in the preamble hereto.


“Knowledge” means the actual Knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have Knowledge
or information with respect to the matter in question.


“Legend” shall have the meaning set forth in Section 9.10(ii).


“Legend Removal Condition” shall have the meaning set forth in Section 9.10(ii).


“Liquidity Date” shall have the meaning set forth in Section 2.3.5(t).


“Major Transaction" shall mean and shall be deemed to have occurred at such time
upon any of the following events:


(i) a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock of the Company
immediately preceding such consolidation, merger, combination or event either
(i) no longer hold a majority of the shares of Common Stock of the Company or
(ii) no longer have the ability to elect the board of directors of the Company
(a “Change of Control”);


(ii) the sale or transfer of a material portion of the Company's assets not in
the ordinary course of business;


(iii) the purchase of assets by the Company not in the ordinary course of
business; or


(iv) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock.
 
 
6

--------------------------------------------------------------------------------

 


“Market Price” shall equal the average of the three lowest daily VWAPS for the
Common Stock on the Principal Market for all Trading Days (regardless of whether
or not such days are Evaluation Days) during the Pricing Period for the
applicable Put.


“Material Adverse Change” means a change or changes in facts or circumstances
which, taken together existing facts, circumstances or events, would constitute
a Material Adverse Effect.


“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or condition (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries, taken as a whole, and/or
(iii) any condition, occurrence, state of facts or event that would, or insofar
as reasonably can be foreseen would likely, prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under any of the Transaction Documents to which it is a party;
provided , however , that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred or insofar as reasonably can be foreseen would likely occur:
(a) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (b) changes generally affecting the industries in which the Company
is engaged, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (c) any effect of the announcement of, or the consummation of the
transactions contemplated by, this Agreement and the other Transaction Documents
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank lenders, strategic venture partners or employees; and
(d) the receipt of any notice that the Common Stock may be ineligible to
continue listing or quotation on the Trading Market, other than a final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain.
 
“Material Facts” shall have the meaning set forth in Section 2.3.7(a).
 
“Maximum Allowable Floor Price” shall have the meaning set forth in Section
2.3.1(a).


“Maximum Put Dollar Amount” shall mean the lesser of (i) the Company Designated
Maximum Put Dollar Amount, if any, specified by the Company in a Put Notice, and
(ii) $750,000.


“Maximum Offering Amount” shall have the meaning set forth in the recitals
hereto.


“Maximum Share Amount” shall have the meaning set forth in Section 2.3.1(b).


“Minimum Allowable Floor Price” shall have the meaning set forth in Section
2.3.1(a).


“Minimum Lead-In Price Restriction” shall have the meaning set forth in Section
2.3.5(aa).


“Nasdaq 20% Rule” shall have the meaning set forth in Section 2.3.13.
 
 
7

--------------------------------------------------------------------------------

 


“NASDAQ Market” shall mean NASDAQ Capital Market, the NASDAQ Global Select
Market or the NASDAQ Global Market.


“Normal Trading” shall mean trading that occurs between 9:30 AM and 4:00 PM, New
York City Time, on any Trading Day, and shall expressly exclude “after hours”
trading.


“Numeric Day” shall mean the numerical day of the month of the Investment Date
or the last day of the Calendar Month in question, whichever is less.


“Offering” shall mean the Company’s offering of Common Stock issued under this
Investment Agreement.


“Officer’s Certificate” shall have the meaning set forth in Section 2.2.2(e).


“Opinion of Counsel” shall mean, as applicable, the Investment Commitment
Opinion of Counsel, the Put Opinion of Counsel and the Registration Opinion.


“Payment Due Date” shall have the meaning set forth in Section 2.3.11.


“Pricing Period” shall mean, unless otherwise shortened under the terms of this
Agreement, the period beginning on the Trading Day immediately following the Put
Date and ending on and including the date which is 15 Trading Days after such
Put Date.


“Pricing Period End Date” shall mean the last Trading Day of any Pricing Period.


“Principal Market” shall mean the single Approved Primary Market on which the
Common Stock is then listed or traded in the United States, provided that if the
Company’s Common Stock is simultaneously trading on more than one Approved
Primary Market, then the Principal Market shall be deemed to be the first market
or exchange on which the Common Stock is traded to appear, in order, on the
following list: (1) the New York Stock Exchange, (2) the NASDAQ Global Select
Market, (3) the NASDAQ Global Market, (4) the NASDAQ Capital Market, (5) the
NYSE Amex, (6) OTC QX, or (7) the OTC QB.


“Proceeding” shall have the meaning as set forth Section 5.1.


“Prospectus” shall have the meaning set forth in the Registration Rights
Agreement.


“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the SEC from time to time pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein.


“Purchase” shall have the meaning set forth in Section 2.3.8.


“Put” shall have the meaning set forth in Section 2.3.1(d).
 
 
8

--------------------------------------------------------------------------------

 


“Put Closing” shall have the meaning set forth in Section 2.3.11.


“Put Closing Date” shall have the meaning set forth in Section 2.3.11.


“Put Conditions” shall have the meaning set forth in Section 2.3.5.


“Put Date” shall mean the date that is specified by the Company in any Put
Notice for which the Company intends to exercise a Put under Section 2.3.1,
unless the Put Date is postponed pursuant to the terms hereof, in which case the
“Put Date” is such postponed date.


“Put Dollar Amount” shall be determined by multiplying the Put Share Amount by
the respective Put Share Prices with respect to such Put Shares, subject to the
limitations herein.


“Put Interruption Date” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Event” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Notice” shall have the meaning set forth in Section 2.3.4.


“Put Notice” shall have the meaning set forth in Section 2.3.1(d), the form of
which is attached hereto as Exhibit C.


“Put Opinion of Counsel” shall mean an opinion from Company’s independent
counsel (which shall be an Authorized Law Firm when so required hereunder), in
the form attached as Exhibit D, or such other form as agreed upon by the
parties, as to any Put Closing.


“Put Share Amount” shall have the meaning as set forth Section 2.3.1(b).


“Put Share Price” shall have the meaning set forth in Section 2.3.1(c).


“Put Shares” shall mean shares of Common Stock that are purchased by the
Investor pursuant to a Put.


“Registrable Securities” shall have the meaning as set forth in the Registration
Rights Agreement.


“Registration Opinion” shall have the meaning set forth in Section 2.3.7(a), the
form of which is attached hereto as Exhibit E.


“Registration Opinion Deadline” shall have the meaning set forth in Section
2.3.7(a).


“Registration Rights Agreement” shall mean that certain registration rights
agreement entered into by the Company and Investor on even date herewith, in the
form attached hereto as Exhibit F, or such other form as agreed upon by the
parties.
 
 
9

--------------------------------------------------------------------------------

 


“Registration Statement” shall have the meaning as set forth in the Registration
Rights Agreement.


“Regulation D” shall have the meaning set forth in the recitals hereto.


“Reporting Issuer” shall have the meaning set forth in Section 6.2.


“Required Put Documents” shall have the meaning set forth in Section 2.3.6.


“Resolutions” shall have the meaning set forth in Section 2.3.5(u).


“Schedule of Exceptions” shall have the meaning set forth in Section 5, and is
attached hereto as Exhibit G.


“SEC” shall mean the United States Securities and Exchange Commission or any
successor entity.  


“Secretary’s Certificate” shall have the meaning set forth in Section 2.2.2(a).


“Section 13(d) Outstanding Share Amount” shall have the meaning set forth in
Section 2.3.1(f).


“Securities” shall mean the Common Stock of the Company issuable pursuant to
this Investment Agreement, including but not limited to the Commitment Shares,
the Fee Shares and the Put Shares.


“Securities Act” shall mean the Securities Act of 1933, as amended.


 “Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.


“SOX ” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the SEC thereunder.


“Stockholder 20% Approval” shall have the meaning set forth in Section 2.3.13.


“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.


“Term” shall mean the term of this Agreement, which shall be a period of time
beginning on the date of this Agreement and ending on the Termination Date.
 
 
10

--------------------------------------------------------------------------------

 


“Termination Date” shall mean the earlier of (i) the date that is thirty six
(36) Calendar Months after the date of this Agreement, (ii) the Put Closing Date
on which the sum of the aggregate Put Share Prices for all Put Shares equal the
Maximum Offering Amount, (iii) the date that the Company has delivered a
Termination Notice to the Investor, and (iv) the date of an Automatic
Termination.


“Termination Notice” shall have the meaning as set forth in Section 2.3.14.


“Third Party Reports” shall have the meaning set forth in Section 3.2.4.


“Trading Day” shall mean any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


“Transaction Documents” means, collectively, this Agreement and the exhibits
hereto, the Registration Rights Agreement and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby,
including, without limitation, the Disclosure Documents.


“Trading Market” means whichever Approved Primary Market is at the time the
principal trading exchange or market for the Common Stock.


“Trading Volume” shall mean the volume of shares of the Company’s Common Stock
that trade between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day,
as reported by Bloomberg, Inc. and shall expressly exclude any shares trading
during “after hours” trading.


“Transfer Agent” shall have the meaning set forth in Section 6.9.


“Trigger Price” shall have the meaning set forth in Section 2.3.1(b).


“Unlegended Share Certificates” shall mean a certificate or certificates (or
electronically delivered shares, as appropriate) (in denominations as instructed
by Investor) representing the shares of Common Stock to which the Investor is
then entitled to receive, registered in the name of Investor or its nominee (as
instructed by Investor) and not containing a restrictive legend or stop transfer
order, including but not limited to the Put Shares for the applicable Put, and
the Commitment Shares and the Fee Shares when a Legend Removal Condition has
been met.


“Volume Limitations” shall have the meaning set forth in Section 2.3.1(b).


“VWAP” shall mean the volume weighted average price of the Company’s common
stock on the Principal Market, as reported by Bloomberg, Inc., that trade
between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day, as reported
by Bloomberg, Inc. and shall expressly exclude any shares trading during “after
hours” trading and shall also expressly exclude all Excluded Block Trades.
 
 
11

--------------------------------------------------------------------------------

 


2.Purchase and Sale of Common Stock.
 
2.1  Offer to Subscribe.


Subject to the terms and conditions herein and the satisfaction of the
conditions to closing set forth in Sections 2.2 and 2.3 below and the other
terms and conditions set forth in this Agreement, Investor hereby agrees to
purchase such amounts of Common Stock as the Company may, in its sole and
absolute discretion, from time to time elect to issue and sell to Investor
according to one or more Puts pursuant to Section 2.3 below.


2.2 Investment Commitment.


2.2.1  Investment Commitment Closing.  The closing of this Agreement (the
“Investment Commitment Closing") shall be deemed to occur when this Agreement
has been duly executed and delivered by both the Company and the Investor, and
the other Conditions to Investment Commitment Closing set forth in Section 2.2.2
below have been met.


2.2.2  Conditions to Investment Commitment Closing.  As a prerequisite to the
Investment Commitment Closing, all of the following (the “Conditions to
Investment Commitment Closing”) shall have been satisfied within five (5)
Business Days of the Company’s execution and delivery of this Agreement:


(a)   
the following documents shall have been delivered to the Investor: (i) the
Registration Rights Agreement (duly executed by the Company and Investor), (ii)
the Investment Commitment Opinion of Counsel (signed by the Company’s counsel),
(iii) a Secretary's Certificate, in the form of Exhibit H hereto (“Secretary’s
Certificate”), (A) attaching the Resolutions of the Company's board of directors
authorizing this transaction and certifying that they remain in full force and
effect without any amendment or supplement thereto as of the Commitment Closing
Date, (B) attaching a certified copy of the Company's Certificate of
Incorporation evidencing the incorporation and good standing of the Company in
its state of incorporation, issued by the secretary of state of the state of
incorporation within the ten (10) Business Days prior to the Commitment Closing
Date, and (C) attaching a true and complete copy of the Bylaws of the Company
and certifying that they remain in full force and effect;



(b)   
this Investment Agreement, duly executed by the Company, shall have been
received by the Investor;



(c)   
the Company’s Common Stock shall be listed for trading and actually trading on
an Approved Primary Market;



(d)   
other than continuing losses described in the Disclosure Documents (provided for
in Section 3.2.4), up through the Investment Commitment Closing there have been
no Material Adverse Changes in the Company’s business prospects or financial
condition since the date of the last balance sheet included in the Disclosure
Documents, including but not limited to incurring material liabilities;



(e)   
the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects and the Conditions to Investment
Commitment Closing set forth in this Section 2.2.2 shall have been satisfied on
the date of such Investment Commitment Closing and all of the conditions and
limitations set forth in this Agreement for the applicable Closing has been
satisfied; and the Company shall deliver an Officer’s Certificate in the form of
Exhibit I hereto (“Officer’s Certificate”), signed by an officer of the Company,
to such effect to the Investor; and



(f)   
The Company shall have issued to the Investor, or shall have caused its transfer
agent to issue to the investor, certificates representing the Commitment Shares
and the Fee Shares, respectively, in the name of the Investor or its designee
(in which case such designee name shall have been provided to the Company prior
to the Commitment Closing Date), in consideration for the Investor’s execution
and delivery of this Agreement.  Such certificate shall be delivered to the
Investor by overnight courier at its address set forth in Section 9.12
hereof.  For the avoidance of doubt, all of the Commitment Shares and Fee Shares
shall be fully earned upon receipt regardless of whether or not the Registration
Statement is filed or declared effective, regardless of whether or not an
Automatic Termination occurs and regardless of whether or not any Puts are
issued by the Company or settled hereunder.


 
 
12

--------------------------------------------------------------------------------

 
 
2.3  Puts of Common Shares to the Investor.


2.3.1   Procedure to Exercise a Put. Subject to the Minimum Lead-In Price
Restriction, the Individual Put Limit, the Maximum Offering Amount and the Cap
Amount (if applicable), and subject to the satisfaction of the Put Conditions
and the other conditions and limitations set forth in this Agreement, at any
time beginning on the date on which the Registration Statement is declared
effective by the SEC (the “Effective Date”), the Company may, in its sole and
absolute discretion, elect to exercise one or more Puts according to the
following procedure, provided that each subsequent Put Date after the first Put
Date shall be no sooner than five (5) Business Days following the preceding
Pricing Period End Date :


(a) Delivery of Advance Put Notice. Subject to the Minimum Lead-In Price
Restriction, at least five (5) Business Days but not more than ten (10) Business
Days prior to any intended Put Date, the Company shall deliver advance written
notice (the “Advance Put Notice,” the form of which is attached hereto as
Exhibit A, the date of such Advance Put Notice being the “Advance Put Notice
Date”) to Investor stating the Put Date for which the Company shall, subject to
the limitations and restrictions contained herein, exercise a Put and stating
the number of shares of Common Stock (subject to the Individual Put Limit and
the Maximum Put Dollar Amount) which the Company intends to sell to the Investor
for the Put (the “Intended Put Share Amount”).   


The Company shall also designate in any Advance Put Notice (i) a maximum dollar
amount of Common Stock, not to exceed $750,000, which it shall sell to Investor
during the Put (the “Company Designated Maximum Put Dollar Amount”) and/or (ii)
a minimum purchase price per Put Share at which the Investor may purchase shares
of Common Stock pursuant to such Put Notice (a "Company Designated Minimum Put
Share Price").  The Company Designated Minimum Put Share Price shall be no
greater than 80% of the Closing Bid Price of the Company’s common stock on the
Trading Day immediately preceding the Advance Put Notice Date (the “Maximum
Allowable Floor Price”) and shall be no less than 50% of the Closing Bid Price
of the Company’s common stock on the Trading Day immediately preceding the
Advance Put Notice Date (the “Minimum Allowable Floor Price”). If the Company
does not specify a Company Designated Minimum Put Share Price, then the Company
Designated Minimum Put Share Price shall be deemed to equal the Minimum
Allowable Floor Price, as defined above.  The Company may decrease (but not
increase) the Company Designated Minimum Put Share Price for a Put at any time
by giving the Investor written notice of such decrease not later than 12:00
Noon, New York City time, on the Trading Day immediately preceding the Trading
Day that such decrease is to take effect.  A decrease in the Company Designated
Minimum Put Share Price shall have no retroactive effect on the determination of
Trigger Prices and Excluded Days for days preceding the Trading Day that such
decrease takes effect, provided that the Put Share Price for all shares in a Put
shall be calculated using the lowest Company Designated Minimum Put Share Price,
as decreased.


(b) Put Share Amount. The “Put Share Amount” is the number of shares of Common
Stock that the Investor shall be obligated to purchase in a given Put, and shall
equal the lesser of (i) the Intended Put Share Amount, and (ii) the Individual
Put Limit.  The “Individual Put Limit” shall equal the lesser of (A) the Company
Designated Maximum Put Dollar Amount divided by the Company Designated Minimum
Put Share Price (the “Maximum Share Amount”), (B) 15% of the sum of the
aggregate daily reported Trading Volumes in the outstanding Common Stock on the
Company’s Principal Market for all Evaluation Days (as defined below) in the
Pricing Period, excluding any block trades that exceed 20,000 shares of Common
Stock (“Excluded Block Trades”), (C) the number of Put Shares which, when
multiplied by their respective Put Share Prices, equals the Maximum Put Dollar
Amount, and (D) the 4.9% Limitation (collectively referred to herein as the
“Volume Limitations”).  Company agrees not to trade Common Stock or arrange for
Common Stock to be traded for the purpose of artificially increasing the Volume
Limitations.    


For purposes of this Agreement:


"Trigger Price" for any Pricing Period shall mean the greater of (i) the Company
Designated Minimum Put Share Price divided by 0.96 or (ii) the Company
Designated Minimum Put Share Price, plus $0.005.


An “Excluded Day” shall mean each Trading Day during a Pricing Period where the
lowest intra-day trading price of the Common Stock is less than the Trigger
Price and each Trading Day defined in Section 2.3.4 as an “Excluded Day.”   


An “Evaluation Day” shall mean each Trading Day during a Pricing Period that is
not an Excluded Day.  
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Put Share Price.  The purchase price for the Put Shares (the “Put Share
Price”) shall equal the lesser of (i) 96% of the Market Price for such Put or
(ii) the Market Price for such Put minus $0.005, but shall in no event be less
than the Company Designated Minimum Put Share Price for such Put, if applicable.


(d) Delivery of Put Notice.  After delivery of an Advance Put Notice and subject
to the Minimum Lead-In Price Restriction, on the Put Date specified in the
Advance Put Notice the Company shall deliver written notice (the “Put Notice,”
the form of which is attached hereto as Exhibit C) to Investor stating (i) the
Put Date, (ii) the Intended Put Share Amount as specified in the Advance Put
Notice (such exercise a “Put”), (iii) the Company Designated Maximum Put Dollar
Amount (if applicable), and (iv) the Company Designated Minimum Put Share Price
(if applicable).  In order to effect delivery of the Put Notice, the Company
shall (i) send the Put Notice by facsimile on the Put Date so that such notice
is received by the Investor by 4:00 p.m., New York, NY time, and (ii) surrender
such notice on the Put Date to a courier for overnight delivery to the Investor
(or two (2) day delivery in the case of an Investor residing outside of the
U.S.).


(e) Delivery of Required Put Documents. On or before the Put Date for such Put,
the Company shall deliver the Required Put Documents (as defined in Section
2.3.6 below) to the Investor (or to an agent of Investor, if Investor so
directs).  Unless otherwise specified by the Investor, the Put Shares of Common
Stock shall be delivered to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system.


 (f) Limitation on Investor's Obligation to Purchase Shares. Notwithstanding
anything to the contrary in this Agreement, in no event shall the Investor be
required to purchase, and an Intended Put Share Amount may not include, an
amount of Put Shares, which when added to the number of shares of Common Stock
of the Company then beneficially owned by the Investor as determined in
accordance with Section 13(d) of the Exchange Act, would exceed 4.9% of the
number of shares of Common Stock outstanding (on a fully diluted basis, to the
extent that inclusion of unissued shares is mandated by Section 13(d) of the
Exchange Act) on the Put Date for such Pricing Period (the “Section 13(d)
Outstanding Share Amount”).  Each Put Notice shall include a representation of
the Company as to the Section 13(d) Outstanding Share Amount on the related Put
Date.  In the event that the Section 13(d) Outstanding Share Amount is different
on any date during a Pricing Period than on the Put Date associated with such
Pricing Period, then the number of shares of Common Stock outstanding on such
date during such Pricing Period shall govern for purposes of determining whether
the number of shares beneficially owned by the Investor following the issuance
of the subject Put Shares, would constitute in excess of 4.9% of the Section
13(d) Outstanding Share Amount.  The limitation set forth in this Section
2.3.1(f) is referred to as the “4.9% Limitation.”


2.3.2  Termination of Right to Put.  The Company’s right to initiate subsequent
Puts to the Investor shall terminate permanently (each, an “Automatic
Termination”) upon the occurrence of any of the following:


(a)   
if, at any time, either the Company or any director or executive officer of the
Company has engaged in a transaction or conduct related to the Company that has
resulted in (i) a Securities and Exchange Commission enforcement action, or (ii)
a civil judgment or criminal conviction for fraud or misrepresentation, or for
any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;



(b)   
on any date after a cumulative time period or series of time periods, consisting
only of Ineffective Periods, that continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, provided that the Company’s right to initiate Puts shall resume
if, thereafter, the Registration Statement remains current and effective for
twenty (20) consecutive Trading Days so long as it was never ineffective for
more than an aggregate of eighty (80) Trading Days;



(c)   
if at any time the Company has filed for and/or is subject to any bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors instituted
by or against the Company or any subsidiary of the Company, and such action has
not been dismissed within ninety (90) days of filing;

 
 
14

--------------------------------------------------------------------------------

 


(d)   
if any Person commences a proceeding against the Company pursuant to or within
the meaning of any Bankruptcy Law;



(e)   
if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;



(f)   
a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company in an involuntary case, (B)
appoints a Custodian of the Company or for all or substantially all of its
property, or (C) orders the liquidation of the Company or any Subsidiary;



(g)   
upon the occurrence of the Termination Date;



(h)   
if no Registration Statement has been declared effective by the date that is one
(1) year after the date of this Agreement, the Automatic Termination shall occur
on the date that is one (1) year after the date of this Agreement.

 
(i)   
the suspension from trading or failure of the Common Stock to be listed on an
Approved Primary Market for a period of three (3) consecutive Trading Days;



(j)   
the delisting of the Company’s Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on another
Approved Primary Market, provided that the Company’s right to initiate Puts
shall resume if the Company’s Common Stock thereafter trades for twenty (20)
consecutive Trading Days on an Approved Primary Market;



(k)   
the failure for any reason by the Transfer Agent to issue Commitment Shares or
Fee Shares to the Investor, without restrictive legends, pursuant to a legend
removal request, within ten (10) Trading Days after the applicable Required
Delivery Date; or



(l)   
the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document except, in the case of a breach of a
covenant which is reasonably curable, only if such breach continues for a period
of at least five (5) Business Days after notice thereof is provided to the
Company by Investor, unless a specific cure period is specified in this Section
2.3.2, in which case such specific cure period in this Section shall apply.



For purposes of clarification, notwithstanding any Automatic Termination
hereunder, the Investor shall retain all of the Commitment Shares and the Fee
Shares in consideration for this Agreement.


2.3.3  Maximum Offering Amount.  The Investor shall not be obligated to purchase
any additional Put Shares once the aggregate Put Dollar Amount paid by Investor
equals the Maximum Offering Amount.
 
 
15

--------------------------------------------------------------------------------

 


2.3.4   Put Termination; Put Interruption.  If, by 4:00PM New York City time on
the Put Date specified in an Advance Put Notice, the Company has not (i)
delivered all of the Required Put Documents to the Investor and (ii) delivered
the executed Officer’s Put Certificate to the Investor confirming that all Put
Conditions for the Put have been met and all Required Put Documents for the Put
have been delivered, the Put shall be automatically terminated (an “Automatic
Put Termination”).  In the event of an Automatic Put Termination, the Company
may initiate a new Put anytime thereafter by delivering a new Advance Put Notice
at least five (5) Trading Days before the new Put Date specified therein.  In
the event of a Put Interruption Event (as defined below), in each case during
any Pricing Period, then (A) the Company shall notify the Investor in writing (a
“Put Interruption Notice”) as soon as possible by facsimile and overnight
courier, but no later than the end of the Business Day in which the Company
becomes aware of such facts, (B) the Pricing Period shall be extended or
shortened, as applicable, such that the Pricing Period End Date is the tenth
(10th) Trading Day after the date of such Put Interruption Notice from the
Company, (the “Put Interruption Date”), (C) each Trading Day from and including
the Put Interruption Date through and including the Pricing Period End Date for
the applicable Put (as extended or shortened, if applicable), shall be
considered to be an “Excluded Day,” as that term is used in this Agreement, and
(D) the Company Designated Minimum Put Share Price, if any, shall not apply to
the affected Put.  In the event that a Put Interruption Event occurs after an
Advance Put Notice Date, but before the applicable Put Date, that Put shall be
deemed to be terminated, and the Company may deliver an Advance Put Notice for a
new Put anytime beginning on the following Trading Day, if otherwise allowed
under this Agreement.  A “Put Interruption Event” shall mean any of the
following: (i) an Automatic Termination, (ii) the failure of one of the items
specified in Section 2.3.5 below to be true and correct on any day during an
Extended Pricing Period, or (iii) the occurrence of one of the following events:


(a)   
the Company has announced a subdivision or combination, including a reverse
split, of its Common Stock or has subdivided or combined its Common Stock;



(b)   
the Company has paid a dividend of its Common Stock or has made any other
distribution of its Common Stock;



(c)   
the Company has made a distribution of all or any portion of its assets or
evidences of indebtedness to the holders of its Common Stock;



(d)   
a Major Transaction has occurred; or



(e)   
the Company discovers or is notified of the existence of Material Facts which
are not covered by the Prospectus or any Ineffective Period or Delisting Event
occurs.



2.3.5   Conditions Precedent to the Right of the Company to Deliver an Advance
Put Notice or a Put Notice.  The right of the Company to deliver an Advance Put
Notice or a Put Notice is subject to the satisfaction, on the date of delivery
of such Advance Put Notice or Put Notice, respectively, of each of the following
conditions (the “Put Conditions”):


 
(a)   
Investment Commitment Closing. The Conditions to Investment Commitment Closing
shall have been timely satisfied as required in this Agreement and the
Investment Commitment Closing shall have occurred;



 
(b)   
Time Since Prior Put Notice. At least five Trading Days shall have passed from
the most recent Pricing Period End Date until the Put Date for the proposed Put;



 
(c)   
Required Put Documents. The Investor shall have received the Required Put
Documents on or before the applicable Put Date;



 
(d)   
Listing. The Company’s Common Stock shall be listed for and actively trading on
an Approved Primary Market and the Commitment Shares, the Fee Shares and the Put
Shares shall be so listed;

 
 
16

--------------------------------------------------------------------------------

 

 
(e)   
No Suspension of Trading in or Delisting of Common Stock.  Trading in the Common
Stock shall not have been suspended or delisted by the SEC, the Trading Market
or the FINRA, the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain, and, at any time prior to the applicable
Put Date and applicable Put Closing Date, trading in securities generally as
reported on the Trading Market shall not have been suspended or limited, nor
shall a banking moratorium have been declared either by the United States or New
York State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any Material Adverse Change in, any
financial, credit or securities market;



          (f)   
Registration Effective; No Stop Order. (1) The Company shall have satisfied any
and all obligations pursuant to the Registration Rights Agreement, including,
but not limited to, the filing of the Registration Statement with the SEC with
respect to the resale of all Registrable Securities and the requirement that the
Registration Statement shall have been declared effective under the Securities
Act by the SEC and shall remain current and effective such that the Investor
shall be permitted to utilize the Prospectus therein to resell (a) all of the
Commitment Shares, (b) all of the Fee Shares, (c) all of the Shares issued
pursuant to all prior Put Notices, and (d) all of the Shares issuable pursuant
to the applicable Put Notice, (2) there shall exist no Material Facts or
material non-public information that is not covered by the Prospectus (as
supplemented or amended) and (3) the Company shall have satisfied and shall be
in compliance with any and all obligations pursuant to this Agreement and the
Registration Rights Agreement. The Registration Statement is not subject to an
Ineffective Period as defined in the Registration Rights Agreement, the
Prospectus included therein is current and deliverable, and to the Company’s
Knowledge there is no notice of any investigation or inquiry concerning any stop
order with respect to the Registration Statement;   



(g)   
No Knowledge of Events Which Would Suspend Registration.  The Company shall have
no Knowledge of any event that, in the Company’s opinion, is more likely than
not to have the effect of causing any Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
thirty Business Days following the date on which such Advance Put Notice and Put
Notice is deemed delivered);



(h)   
No Material Notices. None of the following events shall have occurred and be
continuing: (a) receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification or exemption
from qualification of the securities for offering or sale in any jurisdiction,
or the initiation or contemplated initiation of any proceeding for such purpose;
or (c) the occurrence of any event or the existence of any condition or state of
facts, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Prospectus Supplement untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Prospectus Supplement in order to
state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or which requires an amendment to the
Registration Statement or a supplement to the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law (other than the
transactions contemplated by the applicable Put Notice and the settlement
thereof). The Company shall have no Knowledge of any event that could reasonably
be expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor;



    (i)   
 Representations and Warranties True and Correct.  The representations and
warranties of the Company in Section 5 hereof are true and correct as of the Put
Date in all material respects as if made on such date, the Company has satisfied
its obligations under Section 2.3 hereof and the conditions to Investor’s
obligations set forth in this Section 2.3.5 are satisfied as of such Closing,
and the Company shall deliver a certificate, signed by an officer of the
Company, to such effect to the Investor;

 
 
17

--------------------------------------------------------------------------------

 
 
(j)   
Authorization and Reservation of Shares.  The Company shall have authorized by
all necessary corporate action and reserved for issuance a sufficient number of
Common Shares for the purpose of enabling the Company to satisfy any obligation
to issue Common Shares pursuant to any Put;



(k)   
Cap Amount Not Exceeded.  If the Aggregate Issued Shares after the Closing of
the Put would exceed the Cap Amount, the Company shall have obtained the
Stockholder 20% Approval as specified in Section 2.3.13, if the Company’s Common
Stock is listed on a NASDAQ Market, and such approval is required by the rules
of the NASDAQ;



(l)    
4.9% Limitation Not Exceeded. The aggregate number of Put Shares to be issued in
the Put, when combined with the number of shares of Common Stock of the Company
then beneficially owned by the Investor, would not cause the Investor to exceed
the 4.9% Limitation (as defined herein);



(m)   
Maximum Offering Amount Not Exceeded. The aggregate number of Put Shares to be
issued in the Put, when combined with all Put Share issued in prior Puts, would
not cause the Maximum Offering Amount to be exceeded;



(n)   
No Adverse Law, Rule, Regulation, or Pending Proceeding.  There is not then in
effect any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement;



    (o)   
No Pending or Threatened Injunctions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings shall be in progress, pending or threatened by
any person (other than the Investor or any affiliate of the Investor), that seek
to enjoin or prohibit the transactions contemplated by this Agreement.  For
purposes of this paragraph (i), no proceeding shall be deemed pending or
threatened unless one of the parties has received written or oral notification
thereof prior to the applicable Put Closing Date;



(p)   
Put Shares DTC Eligible.  The Put Shares delivered to the Investor are DTC
eligible and can be immediately converted into electronic form;



(q)   
No Allegation of Section 5 Violation.  There has been no assertion by the SEC
that there has been a violation of Section 5 of the Securities Act caused by the
integration of the private sale of common stock to the Investor and the public
offering pursuant to the Registration Statement, and there have been no claims
made by third parties against the Investor based on a such an alleged Section 5
violation;



    (r)   
Compliance with Laws.  The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “blue sky” laws for the offer and sale of the
Securities by the Company to the Investor and the subsequent resale of the
Registrable Securities by the Investor (or shall have the availability of
exemptions therefrom);

  
(s)   
No Material Adverse Effect. No condition, occurrence, state of facts or event
constituting a Material Adverse Effect shall have occurred and be continuing;

 
(t)   
No Restrictive Legends. If requested by the Investor from and after the earlier
of (x) the Effective Date, or (y) the date that the Commitment Shares and the
Fee Shares can be sold under Rule 144 without volume restrictions (the earlier
of (x) and (y) is referred to in this Agreement as the “Liquidity Date”), the
Company shall have either (i) issued and delivered (or caused to be issued and
delivered) to the Investor certificates representing the Commitment Shares and
the Fee Shares, that are free from all restrictive and other legends or (ii)
caused the Company’s transfer agent to credit the Investor’s or its designee’s
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Commitment Shares and
Fee Shares represented by the certificate delivered by the Investor to the
Company in accordance with Section 9.10(iii) of this Agreement. It is agreed and
understood that the Company is not a “Shell Company” within the meaning of Rule
144(i) of Rule 405 of the Act. Rule 144(i)(1) states that Rule 144 is not
available for resale of securities initially issued by an issuer which is a
shell company as defined in Section 230.405. The Securities and Exchange
Commission has provided certain guidance regarding the definition of a shell
company under Footnote 172, which states that:

 
 
18

--------------------------------------------------------------------------------

 
 
    (u)   
Resolutions Adopted.  The Board of Directors of the Company shall have adopted
resolutions (“Resolutions”) in the form attached hereto as Exhibit J, which
shall be in full force and effect without any amendment or supplement thereto as
of the Put Date;
 
Rule 144(i) does not prohibit the resale of securities under Rule 144 that  were
not initially issued by a reporting or non-reporting shell company or an issuer
that has been at any time previously such a company, even when the issuer is a
reporting or non-reporting shell company at the time of sale. Rule 144(i)(1)(i)
is not intended to capture a “start-up” company or, in other words, a company
with a limited operating history, in the definition of a reporting or
non-reporting shell company, as we believe that such a company does not meet the
condition of having “no or nominal operations”.  


Based upon the above referenced Footnote 172, it is agreed and understood that
the Company has never been a Shell Company since inception. Notwithstanding the
foregoing that the Company has never been a Shell Company since inception, that
Company has furthermore not been a Shell Company since October 12, 2010 at which
time the Company filed current “Form 10 information” with the Securities and
Exchange Commission reflecting its status as an entity that is no longer an
issuer described in Rule 144(i)(1).


Therefore, the date that the shares issued to the Investor can be sold under
Rule 144 without volume restrictions shall be six (6) months after the date of
such issuance, provided that the Company remains current in its public reporting
under the 1934 Act hereafter.



(v)   
No Material Non-Public Information; No Ineffective Period.  No Ineffective
Period shall be in effect and there shall not exist any Material Facts or
material non-public information that are not included in the Prospectus. If the
Company discovers the existence of Material Facts or material non-public
information or any Ineffective Period occurs, the Company shall not initiate a
Put until the Prospectus is amended to include any existing Material Facts or
material non-public information  and the Company’s counsel (who is a member of a
Authorized Law Firm) provides in a Registration Opinion that no Material Facts
or material non-public information exists that is not included in the Prospectus
and that no Ineffective Period is in effect.



(w)   
Compliance With Covenants. The Company shall have complied in all material
respects with all covenants under this Agreement.



(x)   
Reporting Issuer.  The Company shall be a Reporting Issuer, shall be current on
all periodic public filings required to be made with the SEC and shall have a
class of securities registered under Section 12 of the Exchange Act.



(y)   
No Bankruptcy Proceedings.  The Company shall not have filed for and/or be
subject to any bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors instituted by or against the Company or any subsidiary of the
Company, or instituted involuntarily against the Company.



(z)   
At Least Two Independent Board Members.  The Company shall have at least two (2)
independent (as “independent” is defined under the New York Stock Exchange’s
listing standards) members on its board of directors prior to initiating each
Put, and shall represent so to the Investor in writing.



(aa)   
Minimum Price to Initiate Put.   The Company shall not be entitled to deliver an
Advance Put Notice or a Put Notice if the Closing Bid Price of the Company’s
Common Stock for the Trading Day immediately preceding the date of any such
notice is less than $0.01 (the “Minimum Lead-In Price Restriction”).  If the
Company delivers an Advance Put Notice, and is prohibited by this subsection
from delivering the accompanying Put Notice, the Company shall notify the
Investor in writing, and the Put announced in the Advance Put Notice shall be
automatically cancelled and such Advance Put Notice shall be null and void.

 
 
19

--------------------------------------------------------------------------------

 
 
2.3.6    Documents Required to be Delivered on the Put Date as Conditions to
Closing of any Put.  The Closing of any Put and Investor’s obligations hereunder
shall additionally be conditioned upon the delivery to the Investor of each of
the following (the “Required Put Documents”) on or within three (3) Business
Days before the applicable Put Date (or such earlier time as may be specifically
required under the terms hereof):


(a) a number of Unlegended Share Certificates equal to the Intended Put Share
Amount, which shall be delivered by crediting the Investor’s or its designees’
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system (unless
the Investor requests physical certificates, in which such certificates shall be
in denominations of not more than 50,000 shares per certificate);


(b) the following documents: Put Opinion of Counsel (which shall be issued by an
Authorized Law Firm when so required hereunder), Registration Opinion (which
shall be issued by an Authorized Law Firm when so required hereunder), Officer’s
Certificate, the Officer’s Put Certificate in the form of Exhibit K attached
hereto, Secretary’s Certificate, Resolutions, Put Notice, a Bring Down Cold
Comfort Letter (which shall be issued by an Authorized Auditor when so required
hereunder), and any report or disclosure required under Section 2.3.7 or Section
2.4 hereof, each dated as of the Put Date or a date within three Business Days
prior to the Put Date;


(c) all documents, instruments and other writings required to be delivered on or
before the Put Date pursuant to any provision of this Agreement in order to
implement and effect the transactions contemplated herein.
 
2.3.7   Accountant’s Letter and Registration Opinion.


(a)  The Company shall have caused to be delivered to the Investor, whenever
required by Section 2.3.6, Section 2.3.7(b) or by Section 2.4.3, and whenever
otherwise required by this Agreement (each, a “Registration Opinion Deadline”),
an opinion of the Company's independent counsel (which shall be an Authorized
Law Firm when so required hereunder), in substantially the form of Exhibit E
(the “Registration Opinion”), addressed to the Investor stating, inter alia,
that, after due inquiry, no facts (“Material Facts”) have come to such counsel's
attention that have caused it to believe that the Registration Statement is
subject to an Ineffective Period or to believe that the Registration Statement,
any Supplemental Registration Statement (as each may be amended, if applicable),
and any related prospectuses, contain an untrue statement of material fact or
omits a material fact required to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.  If any
Registration Opinion cannot be delivered by the Company's independent counsel to
the Investor by the applicable Registration Opinion Deadline due to the
existence of Material Facts or an Ineffective Period, the Company shall promptly
notify the Investor and as promptly as possible amend each of the Registration
Statement and any Supplemental Registration Statements, as applicable, and any
related prospectus or cause such Ineffective Period to terminate, as the case
may be, and deliver such Registration Opinion and updated prospectus as soon as
possible thereafter.  If at any time after a Put Notice shall have been
delivered to Investor but before the related Pricing Period End Date, the
Company acquires Knowledge of such Material Facts or any Ineffective Period
occurs, the Company shall promptly notify the Investor and shall deliver a Put
Interruption Notice to the Investor pursuant to Section 2.3.4 by facsimile and
overnight courier by the end of that Business Day.  


(b)(i)  the Company shall engage its independent auditors, as required by the
Securities Act, which shall be an Authorized Auditor (as defined herein) and
shall be an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board,
to perform the procedures in accordance with the provisions of Statement on
Auditing Standards No. 71, as amended, as agreed to by the parties hereto, and
reports thereon in the form of Exhibit L hereto (the “Bring Down Cold Comfort
Letters”) as shall have been reasonably requested by the Investor with respect
to certain financial information contained in the Registration Statement and
shall have delivered to the Investor such a report addressed to the Investor on,
or within three (3) Trading Days prior to, each Put Date, except as otherwise
limited herein.


(ii)  in the event that the Investor shall have requested delivery of a Bring
Down Cold Comfort Letter pursuant to Section 2.4.3, the Company shall engage its
Authorized Auditor to perform certain agreed upon procedures and report thereon
as shall have been reasonably requested by the Investor with respect to certain
financial information of the Company and the Company shall deliver to the
Investor a copy of such report addressed to the Investor.  In the event that the
report required by this Section 2.3.7(b) cannot be delivered by the Company's
Authorized Auditor, the Company shall, if necessary, promptly revise the
Registration Statement to correct the financial information to the satisfaction
of the Company’s Authorized Auditor, and the Company shall not deliver a Put
Notice until such report is delivered.
 
 
20

--------------------------------------------------------------------------------

 


2.3.8Limitation on Company’s Obligation to Deliver Opinions of Counsel and
Accountants’ Letters.  Notwithstanding the above, after the first Put, the
Company shall not be required to include the 10b-5 paragraph in the Registration
Opinion and shall not be required to deliver a Bring Down Cold Comfort Letter
(collectively, the “Professional Opinions”) to the Investor with respect to each
subsequent Put unless, at the time of the Put Notice for such subsequent Put,
either (A) the sum of (i) the aggregate Purchase Price of the Put Shares that
have been sold by the Company since the last date that such Professional
Opinions were delivered to the Investor plus (ii) the Company Designated Maximum
Put Dollar Amount for the then current Put Notice, exceeds $500,000 or (B) six
(6) months or more have passed since the last date that such Professional
Opinions were delivered to the Investor.


2.3.9     Special Requirement for Counsel Providing Opinions of Counsel And
Accounting Reports After $500,000 Has Been Put.  Once the Investor has purchased
Put Shares having an aggregate Purchase Price of $500,000 (when aggregated with
the maximum amount of Put Shares that the Investor would be required to purchase
under the then current Put)(the date of such occurrence, the “Qualification
Trigger Date”), then


(A) the Put Opinions and Registration Opinions that are issued for the then
current Put and any Put Opinions and Registration Opinions that are issued
anytime thereafter pursuant to this Agreement shall be issued by an attorney
with an Authorized Law Firm,  and


(B) any Bring Down Cold Comfort Letters that are issued for the then current Put
and any Bring Down Cold Comfort Letters that are issued anytime thereafter
pursuant to this Agreement shall be issued by an Authorized Auditor.


By not later than the Qualification Trigger Date (and again promptly following
each time  that the Company changes its law firm or auditor, and each time that
the liability policy coverage of either the Authorized Law Firm or Authorized
Auditor materially changes), the Company shall cause its Authorized Law Firm to
provide a copy of the Authorized Legal Liability Policy to the Investor and to
cause its Authorized Auditor to provide the Investor with a copy of their
Authorized Auditor Liability Policy.


2.3.10   Investor’s Obligation and Right to Purchase Shares.    Subject to the
conditions set forth in this Agreement, following the Investor's receipt of a
validly delivered Put Notice, the Investor shall be required to purchase (each a
“Purchase”) from the Company a number of Put Shares equal to the Put Share
Amount, in the manner described below.


2.3.11   Mechanics of Put Closing.  Each of the Company and the Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to this Agreement at or prior to each Put
Closing.  Subject to such delivery and the satisfaction of the conditions set
forth in this Section 2, the closing of the purchase by the Investor of Put
Shares shall occur by 5:00 PM, New York City Time, on the date which is three
(3) Business Days following the applicable Pricing Period End Date (the “Payment
Due Date”) at the offices of Investor.  On or before each Payment Due Date, the
Investor shall deliver to the Company, in the manner specified in Section 7
below, the Put Dollar Amount to be paid for such Put Shares, determined as
aforesaid.  The closing (each a “Put Closing”) for each Put shall occur on the
date that (i) the Company has delivered to the Investor all Required Put
Documents, (ii) each of the Put Conditions have been satisfied and (iii) the
Investor has delivered to the Company such Put Dollar Amount (each a “Put
Closing Date”).


2.3.12 Limitation on Short Sales.  The Investor and its affiliates shall not
engage in short sales of the Company's Common Stock; provided, however, that the
Investor may enter into any short exempt sale or any short sale or other hedging
or similar arrangement it deems appropriate with respect to Put Shares after it
receives a Put Notice with respect to such Put Shares so long as such sales or
arrangements do not involve more than the number of such Put Shares specified in
the Put Notice.


2.3.13  Cap Amount.  If the Company becomes listed on a NASDAQ Market, then,
unless the Company has obtained the necessary approval (“Stockholder 20%
Approval”) of its shareholders as required under the Nasdaq 20% Rule or unless
otherwise permitted by Nasdaq, in no event shall the Aggregate Issued Shares
exceed the maximum number of shares of Common Stock (the “Cap Amount”) that the
Company can, without stockholder approval, so issue pursuant to Nasdaq Rule 5635
(or any other applicable Nasdaq Rules or any successor rule) (the “Nasdaq 20%
Rule”).
 
 
21

--------------------------------------------------------------------------------

 


2.3.14   Investment Agreement Termination.   The Company may terminate (a
“Company Termination”) its right to initiate future Puts by providing written
notice (“Termination Notice”) to the Investor, by facsimile and overnight
courier, at any time other than during an Extended Put Period, provided that
such termination shall have no effect on the parties’ other rights and
obligations under this Agreement and the Registration Rights
Agreement.  Notwithstanding the above, any Put Interruption Notice occurring
during an Extended Put Period is governed by Section 2.3.4.


2.3.15 Return of Excess Common Shares.  In the event that the number of Put
Shares purchased by the Investor in any Put pursuant to its obligations
hereunder is less than the Intended Put Share Amount, the Investor shall
promptly return to the Company any shares of Common Stock in the Investor’s
possession that are not being purchased by the Investor, unless the parties
mutually agree for the Investor to retain such excess Common Shares to apply to
the next Put.


2.4     Due Diligence Review.  The Company shall make available for inspection
and review by the Investor (the “Due Diligence Review”), advisors to and
representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), any underwriter
participating in any disposition of Common Stock on behalf of the Investor
pursuant to the Registration Statement, any Supplemental Registration
Statement, or amendments or supplements thereto or any blue sky, FINRA or other
filing, all financial and other records, all filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company's officers, directors and
employees to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.  Upon request by the
Investor, the Company shall provide, or cause its Authorized Law Firm and
Authorized Auditor to provide any one or more of the following: (i) a copy of
their respective liability insurance policies, (ii) a letter signed by the law
firm or audit firm, respectively, whereby such firm represents to the Investor
that it has an Authorized Legal Liability Policy or an Authorized Auditor
Liability Policy, as applicable, which covers the Investor in the required
amounts with no exclusions to such coverage and (iii) a letter, binder,
endorsement or similar document signed by the law firm’s liability insurance
carrier or the audit firm’s liability insurance carrier, respectively, whereby
such insurance carrier represents to the Investor that the Authorized Law Firm
or Authorized Auditor, as applicable, has an Authorized Legal Liability Policy
or an Authorized Auditor Liability Policy, as applicable, which covers the
Investor in the required amounts with no exclusions to such coverage. Prior to
filing the initial Registration Statement, the Company shall provide to the
Investor (i) a schedule setting forth all of the Indebtedness of the Company as
of the date of the schedule (“Schedule of Indebtedness”) and (ii) a schedule
setting forth the fully diluted capitalization of the Company as of the date of
the schedule (the “Capitalization Schedule”), along with a signed certification
from an authorized officer of the Company certifying that each such schedule is
true and correct as of the date thereof.


        2.4.1Treatment of Nonpublic Information.  Notwithstanding anything
herein to the contrary, the Company will immediately notify the Investor or its
advisors or representatives of the existence of any event or circumstance
(without any obligation to disclose the specific event or circumstance) of which
it becomes aware after the Registration Statement is declared effective,
constituting material non-public information (whether or not requested of the
Company specifically or generally during the course of due diligence by such
persons or entities), which, if not disclosed in the prospectus included in the
Registration Statement would cause such prospectus to include a material
misstatement or to omit a material fact required to be stated therein in order
to make the statements, therein, in light of the circumstances in which they
were made, not misleading and the Company shall, a soon as possible but in any
event within three (3) Trading Days of becoming aware of such material
non-public information, file with the SEC an amendment to the Registration
Statement or, if permitted by law, a supplement to the then-current Prospectus
or Prospectus Supplement, responsive to such alleged untrue statement or
omission and provide the Investor, as promptly as practicable, with copies of
the Registration Statement and related Prospectus or Prospectus Supplement, as
so amended or modified. The Company shall not disclose material nonpublic
information to the Investor or to its advisors or representatives unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investor and such advisors
and representatives with the opportunity to accept or refuse to accept such
nonpublic information for review.  The Company may, as a condition to disclosing
any nonpublic information to the Investor hereunder, require the Investor and
its advisors and representatives to first enter into a confidentiality agreement
(including an agreement with such advisors and representatives prohibiting them
from trading in Common Stock during such period of time as they are in
possession of material nonpublic information) in form reasonably satisfactory to
the Company and the Investor.  The Company shall ensure that any information
disclosed by the Company to the Investor in connection with the Agreement shall
cease to be material non-public information on or prior to the Liquidity Date
and that if any material non-public information arises in the future, the
Prospectus shall be promptly amended or supplemented to cover such information
in accordance with the terms of the Registration Rights Agreement.
 
 
22

--------------------------------------------------------------------------------

 
       
2.4.2   Disclosure of Misstatements and Omissions. The Investor's advisors or
representatives shall make complete disclosure to the Company of any events or
circumstances discovered by such advisors or representatives in the course of
their due diligence upon which such advisors or representatives form the opinion
that the Registration Statement contains an untrue statement of a material fact
or omits a material fact required to be stated in the Registration Statement or
necessary to make the statements contained therein, in the light of the
circumstances in which they were made, not misleading.  


2.4.3   Procedure if Material Facts are Reasonably Believed to be Untrue or are
Omitted.  In the event after consultation with the Company or its counsel, the
Investor or the Investor's counsel reasonably believes that the Registration
Statement contains an untrue statement of a material fact or omits a material
fact required to be stated in the Registration Statement or necessary to make
the statements contained therein, in light of the circumstances in which they
were made, not misleading, and the Company, after a request from the Investor,
has failed to promptly provide reasonable information indicating that that the
Registration Statement is in fact complete, accurate and current, then


(a) the Company shall promptly file with the SEC an amendment to the
Registration Statement or, if permitted by law, a supplement to the then-current
Prospectus or Prospectus Supplement, responsive to such alleged untrue statement
or omission and provide the Investor, as promptly as practicable, with copies of
the Registration Statement and related Prospectus or Prospectus Supplement, as
so amended or modified, or


(b) if the Company disputes the existence of any such material misstatement or
omission, (i) the Company's independent counsel (who is a member of an
Authorized Law Firm) shall provide the Investor's counsel with a Registration
Opinion, at the Company’s expense, and (ii) in the event the dispute relates to
the adequacy of financial disclosure and the Investor shall reasonably request,
the Company shall promptly cause its Authorized Auditor to provide to the
Investor a Bring Down Cold Comfort Letter outlining the performance of such
"agreed upon procedures" as shall be reasonably requested by the Investor and
the Company shall promptly provide the Investor with a copy of such letter.


3.Representations, Warranties and Covenants of Investor. Investor hereby
represents and warrants to and agrees with the Company as follows:


3.1  Accredited Investor.  Investor is an accredited investor (“Accredited
Investor”), as defined in Rule 501 of Regulation D.


3.2  Investment Experience; Access to Information; Independent Investigation.


3.2.1   Access to Information.  Investor or Investor’s professional advisor has
been granted the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this Offering, the Company and its
business and prospects, and to obtain any additional information which Investor
or Investor’s professional advisor deems necessary to verify the accuracy and
completeness of the information received.


3.2.2   Reliance on Own Advisors.  Investor has relied completely on the advice
of, or has consulted with, Investor’s own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates,
officers, directors, attorneys, accountants or any affiliates of any thereof and
each other person, if any, who controls any of the foregoing, within the meaning
of Section 15 of the Act for any tax or legal advice (other than reliance on
information in the Disclosure Documents as defined in Section 3.2.4 below and on
the Opinion of Counsel).  The foregoing, however, does not limit or modify
Investor’s right to rely upon covenants, representations and warranties of the
Company in this Agreement.


3.2.3 Capability to Evaluate.  Investor has such Knowledge and experience in
financial and business matters so as to enable such Investor to utilize the
information made available to it in connection with the Offering in order to
evaluate the merits and risks of the prospective investment, which are
substantial, including without limitation those set forth in the Disclosure
Documents (as defined in Section 3.2.4 below).
 
 
23

--------------------------------------------------------------------------------

 


3.2.4   Disclosure Documents.  Investor, in making Investor’s investment
decision to subscribe for the Investment Agreement hereunder, represents that
(a) Investor has received and had an opportunity to review (i) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010, and (ii) the
Company’s quarterly report on Form 10-Q for the quarters ended March 31, 2010,
June 30, 2010 and September 30, 2010; (b) Investor has read, reviewed, and
relied solely on the documents described in (a) above, the Company’s
representations and warranties and other information in this Agreement,
including the exhibits, documents prepared by the Company which have been
specifically provided to Investor in connection with this Offering (the
documents described in this Section 3.2.4 (a) and (b) are collectively referred
to as the “Disclosure Documents”), and an independent investigation made by
Investor and Investor’s representatives, if any; (c) Investor has, prior to the
date of this Agreement, been given an opportunity to review material contracts
and documents of the Company which have been filed as exhibits to the Company’s
filings under the Act and the Exchange Act and has had an opportunity to ask
questions of and receive answers from the Company’s officers and directors; and
(d) is not relying on any oral representation of the Company or any other
person, nor any written representation or assurance from the Company other than
those contained in the Disclosure Documents or incorporated herein or
therein.  The foregoing, however, does not limit or modify Investor’s right to
rely upon covenants, representations and warranties of the Company in Sections 5
and 6 of this Agreement.  Investor acknowledges and agrees that the Company has
no responsibility for, does not ratify, and is under no responsibility
whatsoever to comment upon or correct any reports, analyses or other comments
made about the Company by any third parties, including, but not limited to,
analysts’ research reports or comments (collectively, “Third Party Reports”),
and Investor has not relied upon any Third Party Reports in making the decision
to invest.


3.2.5  Investment Experience; Fend for Self.  Investor has substantial
experience in investing in securities and it has made investments in securities
other than those of the Company.  Investor acknowledges that Investor is able to
fend for Investor’s self in the transaction contemplated by this Agreement, that
Investor has the ability to bear the economic risk of Investor’s investment
pursuant to this Agreement and that Investor is an "Accredited Investor" by
virtue of the fact that Investor meets the investor qualification standards set
forth in Section 3.1 above.  Investor has not been organized for the purpose of
investing in securities of the Company, although such investment is consistent
with Investor’s purposes.


3.3  Exempt Offering Under Regulation D.


3.3.1  No General Solicitation.  The Investment Agreement was not offered to
Investor through, and Investor is not aware of, any form of general solicitation
or general advertising, including, without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.


3.3.2  Restricted Securities.  Investor understands that the Investment
Agreement is, the Common Stock issued at each Put Closing will be characterized
as "restricted securities" under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction exempt from the
registration requirements of the federal securities laws and that under such
laws and applicable regulations such securities may not be transferred or resold
without registration under the Act or pursuant to an exemption therefrom.  In
this connection, Investor represents that Investor is familiar with Rule 144
under the Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.


3.3.3  Disposition.  Investor further agrees not to sell, transfer, assign, or
pledge the Securities (except for any bona fide pledge arrangement to the extent
that such pledge does not require registration under the Act or unless an
exemption from such registration is available and provided further that if such
pledge is realized upon, any transfer to the pledgee shall comply with the
requirements set forth herein), or to otherwise dispose of all or any portion of
the Securities unless and until:


(a)There is then in effect a registration statement under the Act and any
applicable state securities laws covering such proposed disposition and such
disposition is made in accordance with such registration statement and in
compliance with applicable prospectus delivery requirements; or


(b)(i) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition to the extent relevant for determination of
the availability of an exemption from registration, and (ii) if reasonably
requested by the Company, Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of the Securities under the Act or
state securities laws.  It is agreed that the Company will not require the
Investor to provide opinions of counsel for transactions made pursuant to Rule
144 provided that Investor and Investor’s broker, if necessary, provide the
Company with the necessary representations and documents for counsel to the
Company to issue an opinion with respect to such transaction.
 
 
24

--------------------------------------------------------------------------------

 


The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement or intention to sell the security
represented by this Agreement to or through any person or entity, has no present
arrangement (whether or not legally binding) to sell the Common Stock to or
through any person or entity and has no present intention to sell such Common
Stock to or through any person or entity; provided, however, that by making the
representations herein, the Investor does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with federal and state securities laws
applicable to such disposition.


3.4  Due Authorization.


3.4.1 Authority.  The person executing this Investment Agreement, if executing
this Agreement in a representative or fiduciary capacity, has full power and
authority to execute and deliver this Agreement and each other document included
herein for which a signature is required in such capacity and on behalf of the
subscribing individual, partnership, trust, estate, corporation or other entity
for whom or which Investor is executing this Agreement.  Investor has reached
the age of majority (if an individual) according to the laws of the state in
which he or she resides.


3.4.2  Due Organization; Due Authorization.  Investor is duly and validly
organized, validly existing and in good standing as a limited liability company
under the laws of Georgia with full power and authority to purchase the
Securities to be purchased by Investor and to execute and deliver this
Agreement.  


3.5No Registration As A Dealer. The Investor is not and will not be required to
be registered as a "dealer" under the 1934 Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.


4.Acknowledgments.  


4.1  Risks of Investment.  The Investor recognizes that an investment in the
Company involves substantial risks, including the potential loss of Investor's
entire investment herein.  Investor recognizes that the Disclosure Documents,
this Agreement and the exhibits hereto do not purport to contain all the
information, which would be contained in a registration statement under the Act;


4.2  No Government Approval.  The Investor and the Company each acknowledge that
no federal or state agency has passed upon the Securities, recommended or
endorsed the Offering, or made any finding or determination as to the fairness
of this transaction;


4.3  No Registration, Restrictions on Transfer.  The Investor acknowledges that,
as of the date of this Agreement, the Securities and any component thereof have
not been registered under the Act or any applicable state securities laws by
reason of exemptions from the registration requirements of the Act and such
laws, and may not be sold, pledged (except for any limited pledge in connection
with a margin account of Investor to the extent that such pledge does not
require registration under the Act or unless an exemption from such registration
is available and provided further that if such pledge is realized upon, any
transfer to the pledgee shall comply with the requirements set forth herein),
assigned or otherwise disposed of in the absence of an effective registration of
the Securities and any component thereof under the Act or unless an exemption
from such registration is available;


4.4  Restrictions on Transfer.  The Investor acknowledges that it may not
attempt to sell, transfer, assign, pledge or otherwise dispose of all or any
portion of the Securities or any component thereof in the absence of either an
effective registration statement or an exemption from the registration
requirements of the Act and applicable state securities laws;


4.5  No Assurances of Registration.  There can be no assurance that any
registration statement will become effective at the scheduled time, or ever, or
remain effective when required, and Investor acknowledges that it may be
required to bear the economic risk of Investor's investment for an indefinite
period of time;
 
 
25

--------------------------------------------------------------------------------

 


4.6  Exempt Transaction.  Investor understands that the Securities are being
offered and sold in reliance on specific exemptions from the registration
requirements of federal and state law and that the representations, warranties,
agreements, acknowledgments and understandings set forth herein are being relied
upon by the Company in determining the applicability of such exemptions and the
suitability of Investor to acquire such Securities.


4.7  Legends.  The Company agrees and acknowledges that the certificates
representing the Put Shares shall not bear a legend restricting the sale or
transfer thereof.


4.8Investor’s Resources.  The Company agrees and acknowledges that the Investor
has not represented, and does not represent, that it now has or at any time in
the future will have assets at any given time equal to the Maximum Offering
Amount available for investment pursuant to this Agreement, but only covenants
to make payment of the applicable Put Share Price for each Put when due under
the terms of this Agreement.


5.Representations, Warranties and Covenants of the Company.  The Company hereby
makes the following representations and warranties to Investor (which shall be
true at the signing of this Agreement, and as of any such later date as
specified hereunder) and agrees with Investor that, except as set forth in the
“Schedule of Exceptions” attached hereto as Exhibit G:


5.1  Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, USA and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would, in the
Company’s opinion, have a material adverse effect on the business or properties
of the Company and its subsidiaries taken as a whole.  The Company is not the
subject of any pending, threatened or, to its Knowledge, contemplated
investigation or administrative or legal proceeding (a “Proceeding”) by the
Internal Revenue Service, the taxing authorities of any state or local
jurisdiction, or the Securities and Exchange Commission, the FINRA, the Nasdaq
Stock Market, Inc. or any state securities commission, or any other governmental
entity, which have not been disclosed in the Disclosure Documents.  None of the
disclosed Proceedings, if any, will, in the Company’s opinion, have a material
adverse effect upon the Company. Each of the Company’s subsidiaries, if any, the
jurisdiction of incorporation or organization of each, and the percentage of the
Company’s ownership of each is as set forth in Schedule 5.1 annexed hereto.


5.2  Corporate Condition.  The Company's condition is, in all material respects,
as described in the Disclosure Documents (as further set forth in any
subsequently filed Disclosure Documents, if applicable), except for changes in
the ordinary course of business and normal year-end adjustments that are not, in
the aggregate, materially adverse to the Company.  There have been no Material
Adverse Changes to the Company’s business, financial condition, or prospects
from the dates of such Disclosure Documents through the date of the Investment
Commitment Closing.  The financial statements as contained in the 10-K and 10-Q
have been prepared in accordance with generally accepted accounting principles,
consistently applied (except as otherwise permitted by Regulation S-X of the
Exchange Act, or Generally Accepted Accounting Principles, as applicable),
subject, in the case of unaudited interim financial statements, to customary
year end adjustments and the absence of certain footnotes, and fairly present
the financial condition of the Company as of the dates of the balance sheets
included therein and the consolidated results of its operations and cash flows
for the periods then ended.  Without limiting the foregoing, there are no
material liabilities, contingent or actual, that are not disclosed in the
Disclosure Documents (other than liabilities incurred by the Company in the
ordinary course of its business, consistent with its past practice, after the
period covered by the Disclosure Documents).  The Company has paid all material
taxes that are due, except for taxes that it reasonably disputes.  There is no
material claim, litigation, or administrative proceeding pending or, to the best
of the Company’s Knowledge, threatened against the Company, except as disclosed
in the Disclosure Documents.  This Agreement and the Disclosure Documents do not
contain any untrue statement of a material fact and do not omit to state any
material fact required to be stated therein or herein necessary to make the
statements contained therein or herein not misleading in the light of the
circumstances under which they were made.  No event or circumstance exists
relating to the Company which, under applicable law, requires public disclosure
but which has not been so publicly announced or disclosed.
 
 
26

--------------------------------------------------------------------------------

 


5.3           Commission Documents, Financial Statements. 


(a)            The Company has timely filed (giving effect to permissible
extensions in accordance with Rule 12b-25 under the Exchange Act) all Commission
Documents. The Company has delivered or made available to the Investor via EDGAR
or otherwise true and complete copies of the Commission Documents filed with or
furnished to the SEC prior to the Commitment Closing Date (including, without
limitation, the 2010 Form 10-K). No Subsidiary of the Company is required to
file or furnish any report, schedule, registration, form, statement, information
or other document with the SEC. As of its filing date, each Commission Document
filed with or furnished to the SEC prior to the Commitment Closing
Date (including, without limitation, the 2010 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Commitment Closing Date, on the date of such
amended or superseded filing), such Commission Document did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
Registration Statement, on the date it is filed with the SEC, on the date it is
declared effective by the SEC, on each Put Date and on each Put Closing Date,
shall comply in all material respects with the requirements of the Securities
Act (including, without limitation, Rule 415 under the Securities Act) and shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, except that this representation and warranty shall not
apply to statements in or omissions from the Registration Statement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement, when taken together, on its
date, on each Put Date and on each Put Closing Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 424(b) under the Securities Act) and shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
Each Commission Document (other than the Registration Statement, the Prospectus
or any Prospectus Supplement) to be filed with or furnished to the SEC after the
Commitment Closing Date and incorporated by reference in the Registration
Statement, the Prospectus or any Prospectus Supplement required to be filed
pursuant to this Agreement or the Registration Rights Agreement (including,
without limitation, the Current Report), when such document is filed with or
furnished to the SEC and, if applicable, when such document becomes effective,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the SEC relating to the
Commission Documents filed with or furnished to the SEC as of the Commitment
Closing Date, together with all written responses of the Company thereto. There
are no outstanding or unresolved comments or undertakings in such comment
letters received by the Company from the SEC. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act or the Exchange Act.
 
(b)        The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the SEC and all other applicable rules and
regulations with respect thereto as may be subject to any applicable out of
period adjustments disclosed in the Commission Documents. Such financial
statements, together with the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements and are
subject to customary year-end audit adjustments), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           The Company has timely filed with the SEC and made available to
the Investor via EDGAR or otherwise all certifications and statements required
by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“ SOXA ”)) with
respect to all relevant Commission Documents.  The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof.  The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.3(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the SEC.


(d)           Arsenault Business Staging Group Inc. (the “Accounting Firm”), who
shall express their opinion on the audited financial statements and related
schedules to be included or incorporated by reference in the Registration
Statement and the Prospectus are, with respect to the Company, independent
public accountants as required by the Securities Act and is an independent
registered public accounting firm within the meaning of SOXA as required by the
rules of the Public Company Accounting Oversight Board.


5.4  Authorization.  All corporate action on the part of the Company by its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and all of the Transaction Documents, the
performance of all obligations of the Company hereunder and the authorization,
issuance and delivery of the Common Stock being sold hereunder have been taken,
and this Agreement and the Registration Rights Agreement constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except insofar as the enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies.  The Company has obtained all consents and approvals
required for it to execute, deliver and perform each agreement referenced in the
previous sentence.  The Board of Directors of the Company shall have adopted
resolutions granting the above authorizations (the "Resolutions") and, as a
condition to each Put, such Resolutions shall not have been amended or rescinded
prior to such Put Date.


5.5   Valid Issuance of Common Stock.  The Commitment Shares, the Fee Shares and
Put Shares, when issued, sold and delivered in accordance with the terms hereof,
for the consideration expressed herein, will be validly issued, fully paid and
nonassessable, will be issued free of any preemptive rights and, based in part
upon the representations of Investor in this Agreement, will be issued in
compliance with all applicable U.S. federal and state securities laws.  


5.6.        Securities Act. The Company has complied and shall comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder, including, without limitation,
the applicable requirements of the Securities Act. Without limiting the
generality of the foregoing, the Company satisfies, and the Registration
Statement upon filing with the SEC and at the time it is declared effective by
the SEC shall satisfy, all of the requirements of the Securities Act to register
the resale of the Registrable Securities by the Investor in accordance with the
Registration Rights Agreement on a delayed or continuous basis under Rule 415
under the Securities Act at then-prevailing market prices, and not fixed prices.
The Company is not, and has never been, an issuer identified in, or subject to,
Rule 144(i).


5.7  Compliance with Other Instruments.  The Company is not in violation or
default of any provisions of its Certificate of Incorporation or Bylaws, each as
amended and in effect on and as of the date of the Agreement, or of any material
provision of any material instrument or material contract to which it is a party
or by which it is bound or of any provision of any federal or state judgment,
writ, decree, order, statute, rule or governmental regulation applicable to the
Company, which would, in the Company’s opinion, have a material adverse effect
on the Company's business or prospects, or on the performance of its obligations
under this Agreement or the Registration Rights Agreement.  The execution,
delivery and performance of this Agreement and the other agreements entered into
in conjunction with the Offering and the consummation of the transactions
contemplated hereby and thereby will not (a) result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument or contract or
an event which results in the creation of any lien, charge or encumbrance upon
any assets of the Company, which would, in the Company’s opinion, have a
material adverse effect on the Company’s business or prospects, or on the
performance of its obligations under this Agreement, the Registration Rights
Agreement, or (b) violate the Company’s Certificate of Incorporation or By-Laws
or (c) violate any statute, rule or governmental regulation applicable to the
Company which violation would, in the Company’s opinion, have a material adverse
effect on the Company's business or prospects.
 
 
28

--------------------------------------------------------------------------------

 


5.8    Reporting Company.  The Company is subject to the reporting requirements
of the Exchange Act, has a class of securities registered under Section 12 of
the Exchange Act, and has filed all reports required by the Exchange Act since
the date the Company first became subject to such reporting obligations. The
Company undertakes to furnish Investor with copies of such reports as may be
reasonably requested by Investor prior to consummation of this Offering and
thereafter, to make such reports available, for the full term of this Agreement,
including any extensions thereof, and for as long as Investor holds the
Securities.  The Common Stock is duly listed or approved for quotation on the
OTC QB.  The Company is not in violation of the listing requirements of the OTC
QB, and does not reasonably anticipate that the Common Stock will be delisted by
the OTC QB for the foreseeable future.  


5.9.        Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its Knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the 12
months preceding the Commitment Closing Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company currently is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.


5.10.        Indebtedness; Solvency.  The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended September 30, 2010 sets forth, as of
September 30, 2010, all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date.  For the purposes of this Agreement,
“Indebtedness ” shall mean (a) any liabilities for borrowed money (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments due under leases required to be capitalized in
accordance with GAAP.  There is no existing or continuing default or event of
default in respect of any Indebtedness of the Company or any of its
Subsidiaries. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to Title 11 of the United States
Code or any similar federal or state bankruptcy law or law for the relief of
debtors, nor does the Company have any Knowledge that its creditors intend to
initiate involuntary bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under Title 11 of the United States
Code or any other federal or state bankruptcy law or any law for the relief of
debtors. The Company is financially solvent and is generally able to pay its
debts as they become due.
 
5.11       No Antidilution Triggered.  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities.  


5.12  Intellectual Property.  The Company has valid, unrestricted and exclusive
ownership of or rights to use the patents, trademarks, trademark registrations,
trade names, copyrights, know-how, technology and other intellectual property
necessary to the conduct of its business.  The Commission Documents list all
patents, trademarks, trademark registrations, trade names and copyrights of the
Company.  The Company has granted such licenses or has assigned or otherwise
transferred a portion of (or all of) such valid, unrestricted and exclusive
patents, trademarks, trademark registrations, trade names, copyrights, know-how,
technology and other intellectual property necessary to the conduct of its
business.  The Company has been granted licenses, know-how, technology and/or
other intellectual property necessary to the conduct of its business.  To the
best of the Company’s Knowledge after due inquiry, the Company is not infringing
on the intellectual property rights of any third party, nor is any third party
infringing on the Company’s intellectual property rights.  There are no
restrictions in any agreements, licenses, franchises, or other instruments that
preclude the Company from engaging in its business as presently conducted.
 
 
29

--------------------------------------------------------------------------------

 
 
5.13  Former Shell Company.  The Company is not a “Shell Company” within the
meaning of Rule 144(i) of Rule 405 of the Act. Rule 144(i)(1) states that Rule
144 is not available for resale of securities initially issued by an issuer
which is a shell company as defined in Section 230.405. The Securities and
Exchange Commission has provided certain guidance regarding the definition of a
shell company under Footnote 172, which states that:


Rule 144(i) does not prohibit the resale of securities under Rule 144 that  were
not initially issued by a reporting or non-reporting shell company or an issuer
that has been at any time previously such a company, even when the issuer is a
reporting or non-reporting shell company at the time of sale. Rule 144(i)(1)(i)
is not intended to capture a “start-up” company or, in other words, a company
with a limited operating history, in the definition of a reporting or
non-reporting shell company, as we believe that such a company does not meet the
condition of having “no or nominal operations”.  


Notwithstanding the foregoing that the Company has never been a Shell Company
since inception, that Company has furthermore not been a Shell Company since
October 12, 2010 at which time the Company filed current “Form 10 information”
with the Securities and Exchange Commission reflecting its status as an entity
that is no longer an issuer described in Rule 144(i)(1).
 
Pursuant to Rule 144(i) under the Securities Act, securities issued by a current
or former shell company (such as the Securities) that otherwise meet the holding
period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which such company filed
current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell company (and that, in the Company’s
case, such Form 10 Information was filed on October 12, 2010), and provided that
at the time of a proposed sale pursuant to Rule 144, the issuer is subject to
the reporting requirements of section 13 or 15(d) of the Exchange Act and has
filed all reports and other materials required to be filed by section 13 or
15(d) of the Exchange Act, as applicable, during the preceding 12 months (or for
such shorter period that the issuer was required to file such reports and
materials), other than Form 8-K reports.  As a result, shares issued without
legend may need to be returned to have such legend affixed to them in the event
that the Registration Statement is not effective and the Company ceases to be
subject to the reporting requirements of section 13 or 15(d) of the Exchange Act
or fails to file a required report, subject to legend removal once a Legend
Removal Condition has again been met.


5.14  No Rights of Participation.  No person or entity, including, but not
limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the financing contemplated by this Agreement which has not been waived.


5.15  No Advance Regulatory Approval.  The Company acknowledges that this
Investment Agreement, the transaction contemplated hereby and the Registration
Statement contemplated hereby have not been approved by the SEC, or any other
regulatory body and there is no guarantee that this Investment Agreement, the
transaction contemplated hereby and the Registration Statement contemplated
hereby will ever be approved by the SEC or any other regulatory body.  The
Company is relying on its own analysis and is not relying on any representation
by Investor that either this Investment Agreement, the transaction contemplated
hereby or the Registration Statement contemplated hereby has been or will be
approved by the SEC or other appropriate regulatory body.


5.16  Underwriter’s Fees and Rights of First Refusal.  The Company is not
obligated to pay any compensation or other fees, costs or related expenditures
in cash or securities to any underwriter, broker, agent or other representative
in connection with this Offering.
5.17  Availability of Suitable Form for Registration.  The Company is currently
eligible and agrees to maintain its eligibility to register the resale of its
Common Stock on a registration statement on a suitable form under the Act.


5.18  No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any of the Company’s securities or solicited any offers
to buy any security under circumstances that would prevent the parties hereto
from consummating the transactions contemplated hereby pursuant to an exemption
from registration under Regulation D of the Act or would require the issuance of
any other securities to be integrated with this Offering under the Rules of the
SEC.  The Company has not engaged in any form of general solicitation or
advertising in connection with the offering of the Common Stock.
 
 
30

--------------------------------------------------------------------------------

 


5.19 Foreign Corrupt Practices.  Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of its actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S.  Foreign Corrupt Practices Act of
1977, as amended; or made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.


5.20  Absence of Certain Company Control Person Actions Or Events.  For purposes
hereof, “Company Control Person” means each director, executive officer,
promoter, and such other Persons as may be deemed in control of the Company
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.  To the
Company’s Knowledge, during the past ten (10) years:


(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses), or has not been convicted of, found guilty of, or have
pled guilty nolo contendere of a crime or felony, entered into a pre trial
diversion for or otherwise been charged for any action, misdemeanor or felony,
involving fraud, dishonesty, breach of trust, contract or money laundering, or
which may be considered to be a crime concerning moral turpitude, including but
not limited to any disciplinary action by any branch of the United State
military, regulatory bodies, including but not limited to any professional
licensing authority [or has been the Defendant in a civil action for fraud or
material breach of a financing agreement];


(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(B) engaging in any type of business practice; or


(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or


(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.
 
 
31

--------------------------------------------------------------------------------

 


5.21           Representations Correct.  The foregoing representations,
warranties and agreements are true, correct and complete in all material
respects, and shall survive any Put Closing and the issuance of the shares of
Common Stock thereby.


5.22 Tax Status.  The Company has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


5.23           Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the SEC as an
exhibit to an annual report on Form 10-K (collectively, “ Material
Agreements ”).  Except as set forth in the Commission Documents, the Company and
each of its Subsidiaries have performed in all material respects all the
obligations required to be performed by them under the Material Agreements, have
received no notice of default or an event of default by the Company or any of
its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
Knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect.  Except as set forth in the Commission Documents, each
of the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.


5.24Transactions With Affiliates.  Except as set forth in the Disclosure
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the Knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


          5.25   Application of Takeover Protections.  The Company has not
adopted and will not adopt any “poison pill” provision that will be applicable
to Investor as a result of transactions contemplated by this Agreement.


5.26                Investment Company Act Status.  The Company is not, and as a
result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
5.27             Taxes.  The Company and each of its Subsidiaries (i) has filed
all necessary federal, state and foreign income and franchise tax returns or has
duly requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s Knowledge, proposed against it
which would have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
 
32

--------------------------------------------------------------------------------

 
 
5.28       Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


5.29       U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Securities
are held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code.


5.30       Acknowledgment Regarding Investor's Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investor's purchase of the Securities, and is not
being relied on by the Company. The Company further represents to the Investor
that the Company's decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.


5.31       Lock-Up. The Company shall cause its officers, directors, and any
related parties under control of the Company, to refrain from selling Common
Stock during each Pricing Period, and the Company shall use best efforts to
cause other insiders or Affiliates to refrain from selling any Stock during each
Pricing Period.


5.32 Other Agreements.  The Company has not, directly or indirectly, made any
agreements with the Investor under a subscription in the form of this Agreement
for the purchase of Common Stock, relating to the terms or conditions of the
transactions contemplated hereby or thereby except as expressly set forth
herein, respectively, or in exhibits hereto or thereto.


5.33 Major Transactions.  As of the date of this Agreement, there are no other
Major Transactions currently pending or contemplated by the Company.


5.34 Financings.  As of the date of this Agreement, there are no other
financings currently pending or contemplated by the Company.


5.35      Acknowledgment of Limitations on Put Amounts.  The Company understands
and acknowledges that the amounts available under this Investment Agreement are
limited, among other things, based upon the liquidity of the Company’s Common
Stock traded on its Principal Market.


5.36       Dilution.  The number of shares of Common Stock issuable as Put
Shares may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period.  The Company’s executive officers and directors fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.  The Company specifically
acknowledges that, whenever the Company elects to initiate a Put, its obligation
to issue the Put Shares is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company.  The Company acknowledges that the Investor may
sell shares of Common Stock during any Pricing Period, and may enter into a
short exempt sale or any short sale or other hedging or similar arrangement in
accordance with Section 2.3.12 during any Pricing Period, and that such sales,
short sales or hedging arrangements may serve to lower the Purchase Price
thereby having a potential dilutive effect on the Company’s Common Stock. 
 
 
33

--------------------------------------------------------------------------------

 
 
 
5.37       No Brokers.  No brokers, finders or financial advisory fees or
commissions shall be payable by the Company or any Subsidiary (or any of their
respective Affiliates) with respect to the transactions contemplated by the
Transaction Documents.


5.38       Material Representations True and Correct.  All material
representations in the Company’s public filings from the date that is one (1)
year prior to the date of this Investment Agreement up through the date of the
Investment Agreement and up through the date of each Put Notice, if such
representation is made in conjunction with a Put were true and correct when
made.


5.39  No Material Non-Public Information.  The Company has not furnished to the
Investor any information concerning the Company that will constitute material
nonpublic information on or after the Liquidity Date.


6.Additional Covenants of the Company.


6.1   Independent Auditors.  The Company shall, until at least the Termination
Date, maintain as its independent auditors an accounting firm authorized to
practice before the SEC.


6.2   Corporate Existence and Taxes; Change in Corporate Entity.  The Company
shall, until at least the Termination Date, maintain its corporate existence in
good standing and, once it becomes a “Reporting Issuer” (defined as a Company
which files periodic reports under the Exchange Act), remain a Reporting Issuer
and shall pay all its taxes when due except for taxes which the Company
disputes.  Notwithstanding the terms of Section 9.2 below, the Company may, at
any time after the date hereof, enter into any merger, consolidation or
corporate reorganization of the Company with or into, or transfer all or
substantially all of the assets of the Company to, another entity only if the
resulting successor or acquiring entity in such transaction, if not the Company
(the “Surviving Entity”), (i) has Common Stock listed for trading on a Nasdaq
Market or on another national stock exchange and is a Reporting Issuer,
(ii) assumes by written instrument the Company's obligations with respect to
this Investment Agreement, the Registration Rights Agreement, the Transfer Agent
Instructions and the other agreements referred to herein, including but not
limited to the obligations to deliver to the Investor shares of Common Stock
and/or securities that Investor is entitled to receive pursuant to this
Investment Agreement.  


6.3         Registration Rights.  The Company will enter into a registration
rights agreement covering the resale of the Common Shares substantially in the
form of the Registration Rights Agreement attached as Exhibit F.  During the
period from the Effective Date through the Termination Date, the Company shall
use its best efforts to maintain the continuous effectiveness of the
Registration Statement under the Securities Act.
  
6.4.         Blue Sky.  The Company shall take such action, if any, as is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor pursuant to the Transaction Documents and for the
subsequent resale of Securities by the Investor into the Principal Market and
such other jurisdictions within the United States as Investor reasonably
requests in writing, in each case, under applicable state securities or “blue
sky” laws and shall provide evidence of any such action so taken to the Investor
from time to time following the Commitment Closing Date.


6.5         Asset Transfers.  The Company shall not (i) transfer, sell, convey
or otherwise dispose of any of its material assets to any subsidiary except for
a cash or cash equivalent consideration and for a proper business purpose or
(ii) transfer, sell, convey or otherwise dispose of any of its material assets
to any Affiliate, as defined below, during the Term of this Agreement.  For
purposes hereof, “Affiliate” shall mean any officer of the Company, director of
the Company or owner of twenty percent (20%) or more of the Common Stock or
other securities of the Company.
 
 
34

--------------------------------------------------------------------------------

 


6.6   Capital Raising Limitations.


Notwithstanding anything to the contrary herein, if the Company issues any
Variable Equity Securities (as defined below) anytime after the date hereof, the
Company shall not be entitled to deliver a Put Notice to the Investor and the
Investor shall not be required to purchase any Put Shares so long as any portion
of such Variable Equity Securities (as defined below) remain outstanding.  For
purposes hereof, the following shall be collectively referred to herein as, the
“Equity Securities”: (i) Common Stock or any other equity securities, (ii) any
debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock or other equity securities, or (iii) any securities of the Company
pursuant to an equity line structure or format similar in nature to this
Offering.  For purposes hereof, the following shall be collectively referred to
herein as, the “Variable Equity Securities”: any debt or Equity Securities which
are convertible into, exercisable or exchangeable for, or carry the right to
receive additional shares of Common Stock either (i) at any conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for Common Stock at any time after the initial
issuance of such debt or equity security, or (ii) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date at
any time after the initial issuance of such debt or equity security or upon the
occurrence of specified contingent events directly or indirectly related to the
business of the Company or the market for the Common Stock.  


6.7  Opinion of Counsel.  Investor shall, concurrent with the Investment
Commitment Closing, receive an opinion letter from the Company’s legal counsel,
in the form of the Investment Commitment Opinion of Counsel attached as Exhibit
B, or in such form as agreed upon by the parties, and shall, concurrent with
each Put Date, receive an opinion letter from the Company’s legal counsel, in
the form of the Put Opinion of Counsel attached as Exhibit D or in such form as
agreed upon by the parties.


6.8   Listing.  Subject to the remainder of this Section 6.8, the Company shall
ensure that its shares of Common Stock (including all Commitment Shares, the Fee
Shares and Put Shares) are listed and available for trading on the OTC
QB.  Thereafter, the Company shall (i) use its best efforts to continue the
listing and trading of its Common Stock on an Approved Primary Market; and (ii)
comply in all material respects with the Company’s reporting, filing and other
obligations under the By-Laws or rules of FINRA and such exchanges, as
applicable.


6.9     The Company’s Instructions to Transfer Agent.  The Company will instruct
the Transfer Agent of the Common Stock (the “Transfer Agent”), by delivering
irrevocable instructions to issue certificates, registered in the name of each
Investor or its nominee, for the Commitment Shares, the Fee Shares and for the
Put Shares in such amounts as specified from time to time by the Company upon
any exercise by the Company of a Put.  Such certificates shall not bear a Legend
unless issuance with a Legend is permitted by the terms of this Agreement and
Legend removal is not permitted by Section 9.10(ii) hereof and the Company shall
cause the Transfer Agent to issue such certificates without a Legend, and the
Irrevocable Instructions to Transfer Agent shall so indicate.  Nothing in this
Section shall affect in any way Investor’s obligations and agreement set forth
in Sections 3.3.2 or 3.3.3 hereof to resell the Securities pursuant to an
effective registration statement and to deliver a prospectus in connection with
such sale or in compliance with an exemption from the registration requirements
of applicable securities laws.  If (a) an Investor provides the Company with an
opinion of counsel, which opinion of counsel shall be in form, substance and
scope reasonably acceptable to counsel for the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration or (b) an Investor transfers Securities, pursuant to
Rule 144, to a transferee which is an accredited investor, the Company shall
permit the transfer.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to an Investor by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 6.9 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 6.9, that
an Investor shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.
 
 
35

--------------------------------------------------------------------------------

 


6.10   Initial Public Announcements and Required Filings.  The Company shall, at
or before 8:30 a.m., New York City time, on the first Trading Day after the
Commitment Closing Date, issue a press release (the “Press Release”) reasonably
acceptable to the Investor disclosing the execution of this Agreement and the
Registration Rights Agreement by the Company and the Investor and the issuance
of the Commitment Shares and the Fee Shares to the Investor, and briefly
describing the transactions contemplated thereby. Any Press Release or other
public announcement relating to this financing shall be submitted to the
Investor for review at least two (2) Business Days prior to the planned
release.  The Company shall not disclose the Investor’s name in any press
release or other public announcement without the Investor’s prior written
approval.  The Company shall obtain the Investor’s written approval of the Press
Release prior to issuance by the Company.  


At or before 8:30 a.m., New York City time, on the second Trading Day following
the Commitment Closing Date, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching
copies of each of this Agreement, the Registration Rights Agreement and the
Press Release as exhibits thereto (including all exhibits thereto, the “Current
Report”). The Company shall provide the Investor a reasonable opportunity to
comment on a draft of such Current Report and has given due consideration to
such comments. From and after the Liquidity Date, the Company shall have
disclosed all material, nonpublic information delivered to the Investor (or the
Investor’s representatives or agents) by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees, agents or
representatives (if any) in connection with the transactions contemplated by the
Transaction Documents. The Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 6.10, the Investor will maintain the
confidentiality of all disclosures made to it in connection with the
transactions contemplated by the Transaction Documents (including the existence
and terms of the transactions), except that the Investor may disclose the terms
of such transactions to its financial, accounting, legal and other advisors. Not
later than 15 calendar days following the Commitment Closing Date, the Company
shall file a Form D with respect to the Securities in accordance with Regulation
D and shall provide a copy thereof to the Investor promptly after such filing.
The Company shall prepare and file with the SEC the Registration Statement
(including the prospectus therein) covering only the resale by the Investor of
the Registrable Securities in accordance with the Securities Act and the
Registration Rights Agreement.


6.11   Change in Law or Policy.  In the event of a change in law, or policy of
the SEC, as evidenced by a No-Action letter or other written statements of the
SEC or FINRA which causes the Investor or the Company to be unable to perform
its obligations hereunder, this Agreement shall be automatically terminated,
provided that notwithstanding any termination under this Section 6.11, the
Investor shall retain full ownership of the Commitment Shares and the Fee Shares
as partial consideration for its commitment hereunder.


6.12    Notice of Certain Litigation.   Promptly following the commencement
thereof, the Company shall provide the Investor written notice and a description
in reasonable detail of any litigation or proceeding to which the Company or any
subsidiary of the Company is a party; in which the amount involved is $250,000
or more and which is not covered by insurance or in which injunctive or similar
relief is sought.


6.13     Broker/Dealer.  The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of Securities that it may purchase or otherwise
acquire from the Company pursuant to the Transaction Documents, as applicable,
which (or whom) shall be unaffiliated with the Investor and not then currently
engaged or used by the Company (collectively, the “Broker-Dealer”). The Investor
shall be solely responsible for all fees and commissions of the Broker-Dealer,
which shall not exceed customary brokerage fees and commissions.
 
 
36

--------------------------------------------------------------------------------

 


7.Subscription and Wiring Instructions; Irrevocability.


(a)   
 Wire transfer of Subscription Funds.  Investor shall deliver Put Dollar Amounts
(as payment towards any Put Share Price) by wire transfer, to the Company
pursuant to a wire instruction letter to be provided by the Company, and signed
by the Company.



(b)   
 Irrevocable Subscription.  Investor hereby acknowledges and agrees, subject to
the provisions of any applicable laws providing for the refund of subscription
amounts submitted by Investor, that this Agreement is irrevocable and that
Investor is not entitled to cancel, terminate or revoke this Agreement or any
other agreements executed by such Investor and delivered pursuant hereto, and
that this Agreement and such other agreements shall survive the death or
disability of such Investor and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  



8.Indemnification.


In consideration of the Investor’s execution and delivery of the Investment
Agreement, the Registration Rights Agreement and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless Investor and all of its stockholders, officers, directors, employees
and direct or indirect investors and any of the foregoing person’s agents,
members, partners or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorney’s fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any material misrepresentation or omission,
or breach of any representation or warranty made by the Company in the
Prospectus, Transaction Documents or any other certificate, instrument or
documents contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (c) any cause of action, suit or claim, derivative or otherwise, by
any stockholder of the Company based on a breach or alleged breach by the
Company or any of its officers or directors of their fiduciary or other
obligations to the stockholders of the Company or (d) any action, suit, claim or
proceeding (including for these purposes a derivative action brought on behalf
of the Company) instituted against any Indemnitee arising out of or resulting
from the execution, delivery, performance or enforcement of the Transaction
Documents, excluding liability resulting from a breach of the Investor’s
representations and warranties or the Investor’s fraud or willful misconduct.


To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which it would be
required to make if such foregoing undertaking was enforceable which is
permissible under applicable law.


Promptly after receipt by an Indemnified Party of notice of the commencement of
any action pursuant to which indemnification may be sought, such Indemnified
Party will, if a claim in respect thereof is to be made against the other party
(hereinafter “Indemnitor”) under this Section 8, deliver to the Indemnitor a
written notice of the commencement thereof and the Indemnitor shall have the
right to participate in and to assume the defense thereof with counsel
reasonably selected by the Indemnitor.  The failure to deliver written notice to
the Indemnitor within a reasonable time of the commencement of any such action,
to the extent that such failure is materially prejudicial to the Indemnitor’s
ability to defend such action, shall relieve the Indemnitor of liability to the
Indemnified Party under this Section 8, but the omission to so deliver written
notice to the Indemnitor will not relieve it of any liability that it may have
to any Indemnified Party other than under this Section 8 to the extent it is
prejudicial.
 
 
37

--------------------------------------------------------------------------------

 


9.           Miscellaneous.


9.1   Representations and Warranties Survive the Closing;
Severability.  Investor’s and the Company’s representations and warranties shall
survive the Investment Date and any Put Closing contemplated by this Agreement
notwithstanding any due diligence investigation made by or on behalf of the
party seeking to rely thereon.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, or is altered by a term required by the
Securities Exchange Commission to be included in the Registration Statement,
this Agreement shall continue in full force and effect without said provision;
provided that if the removal of such provision materially changes the economic
benefit of this Agreement to the Investor, this Agreement shall terminate.


9.2   Successors and Assigns.  The Transaction Documents, including this
Investment Agreement, shall not be assignable by the Investor.  The Transaction
Documents, including this Investment Agreement, shall not be assignable by the
Company except in conjunction with a transaction permitted under the terms of
Section 6.2 above.


9.3         Execution in Counterparts Permitted.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, all of
which together shall constitute one (1)  and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties.  This Agreement, once executed by a party, may be delivered to
the other parties hereto by facsimile transmission or an e-mailed “PDF” of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.


9.4         Titles and Subtitles; Gender.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  The use in this Agreement of a
masculine, feminine or neuter pronoun shall be deemed to include a reference to
the others.


9.5         Written Notices, Etc. Any notice, demand or request required or
permitted to be given by the Company or Investor pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, or by facsimile or upon receipt if by overnight or two (2) day
courier, addressed to the parties at the addresses and/or facsimile telephone
number of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing; provided,
however, that in order for any notice to be effective as to the Investor such
notice shall be delivered and sent, as specified herein, to all the
addresses and facsimile telephone numbers of the Investor set forth at the end
of this Agreement or such other address and/or facsimile telephone number as
Investor may request in writing.


9.6         Expenses. Except as set forth in the Registration Rights Agreement,
each of the Company and Investor shall pay all costs and expenses that it
respectively incurs, with respect to the negotiation, execution, delivery and
performance of this Agreement.


9.7         Entire Agreement; Written Amendments Required.  This Agreement,
including the Exhibits attached hereto, the Common Stock certificates, the
Registration Rights Agreement, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any warranties, representations or
covenants, whether oral, written, or otherwise except as specifically set forth
herein or therein.  Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought. The Disclosure Documents
and all exhibits to this Agreement are hereby incorporated by reference in, and
made a part of, this Agreement as if set forth in full herein.
 
 
38

--------------------------------------------------------------------------------

 


9.8         Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.”  The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.  


9.9   Reporting Entity for the Common Stock.  The reporting entity relied upon
for the determination of the trading price or trading volume of the Common Stock
on the Principal Market on any given Trading Day for the purposes of this
Agreement shall be the Bloomberg L.P.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
9.10       Fees and Expenses.
 
(i)  Commitment Shares and Fee Shares. Not later than three (3) Business Days
after the date of the execution and delivery of this Agreement, in consideration
for the Investor’s execution and delivery of this Agreement, the Company shall
issue to the Investor a number of shares of restricted Common Stock (the
“Commitment Shares”) having a value equal to $300,000 (the “Commitment
Fee”)(which represents 3% of the Maximum Offering Amount)  based upon a deemed
valuation per share equal to 96% of the VWAP of the Company’s Common Stock for
the 5 trading days immediately preceding the date of this Agreement.  The
certificate(s) representing the Commitment Shares and Fee Shares shall be
delivered to the Investor by overnight courier at its address set forth in
Section 9.12 hereof. For the avoidance of doubt, all of the Commitment Shares
and Fee Shares shall be fully earned as of the Commitment Closing Date
regardless of whether or not any Registration Statement is filed or declared
effective and regardless of whether any Puts are issued by the Company or
settled hereunder. Upon issuance, the Commitment Shares and the Fee Shares shall
constitute “restricted securities” as such term is defined in Rule 144(a)(3)
under the Securities Act and, subject to the provisions of subsection (iv) of
this Section 9.10, the certificate(s) representing the Commitment Shares and Fee
Shares shall bear the restrictive legend set forth below in subsection (iii) of
this Section 9.10. The Commitment Shares and Fee Shares shall constitute
Registrable Securities and shall be included in the Registration Statement in
accordance with the terms of the Registration Rights Agreement.  If at any time
after the date that is six (6) months from the date of this Agreement, any
outstanding Commitment Shares and Fee Shares cannot be sold under Rule 144
without volume restrictions or pursuant to a current and effective Registration
Statement for a period of 10 Trading Days during any 20 Trading Day period (the
date of such occurrence, the “Redemption Trigger Date”), the Company shall be
required to redeem the Commitment Shares and Fee Shares, in cash, for an amount
equal to the greater of (i) the pro rata portion of the Commitment Fee
represented by such shares or (ii) the number of Commitment Shares and Fee
Shares being redeemed, multiplied by the average of the VWAPS for the five (5)
Trading Days immediately prior to the Redemption Trigger Date, payable within
three (3) Trading Days of the Redemption Trigger Date.
 
(ii)  Legends. The certificate representing the Commitment Shares and the
certificate representing the Fees Shares, except as set forth below, shall each
bear a restrictive legend (“Legend”) in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificate):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Put Notice delivered to the Investor pursuant to this
Agreement shall be issued to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without any restrictive legends or
restrictions on resale (and no stop-transfer order shall be placed against
transfer thereof), and the Company shall not take any action or give
instructions to any transfer agent of the Company otherwise.
 
 
39

--------------------------------------------------------------------------------

 
 
(iii)  Removal of Legend.  If either (a) the Registration Statement is
Effective, or (b) such holder provides the Company with an opinion of counsel,
in form, substance and scope reasonably acceptable to counsel for the Company
(the reasonable cost of which shall be borne by the Investor), to the effect
that a public sale or transfer of such Security may be made without registration
under the Act, or (c) such holder provides the Company with reasonable
assurances (which assurances shall be adequate to the Company or the Company’s
counsel) that such Security can be sold pursuant to Rule 144 (each, a “Legend
Removal Condition”), then the Company shall, no later than two Trading Days
following the delivery by the Investor to the Company or the Company’s transfer
agent (with notice to the Company) of a legended certificate representing the
Commitment Shares and a legended certificate representing the Fee Shares (each
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable), as
directed by the Investor, either: (A) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate(s) representing such Commitment
Shares and Fee Shares that is free from all restrictive and other legends or (B)
cause the Company’s transfer agent to credit the investor’s or its designee’s
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Commitment Shares and
Fee Shares represented by the certificate(s) so delivered by the Investor (the
date by which such certificate is required to be delivered to the investor or
such credit is so required to be made to the account of the Investor or its
designee at DTC pursuant to the foregoing is referred to herein as the “Required
Delivery Date ”).


9.11       Specific Enforcement, Governing Law, Consent to Jurisdiction, Waiver
of Jury Trial.
 
(i)  The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.
 
(ii) Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Georgia without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta, Georgia for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  If either party shall commence an action or proceeding to enforce
any provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.  THE PARTIES HEREBY
WAIVE ALL RIGHTS TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR BY ANY OF THE TRANSACTION DOCUMENTS.  
 
 
40

--------------------------------------------------------------------------------

 
 
9.12       Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:
 
If to the Company:
 
Kurrant Mobile Catering, Inc.
Attn:  Pierre Turgeon, CEO
279 Sherbrooke West, suite 305
Montreal, QC
H2X 1Y2
Canada
Phone:  514-651-3506
Fax:  303-988-6954
Email:  Pierre.turgeon@cogitomedias.com; turgeon.pierre@gmail.com
 
 
41

--------------------------------------------------------------------------------

 
 
With a copy (which shall not constitute notice) to:
 
Attn: Diane D. Dalmy, Esq.
8965 W. Cornell Place
Lakewood, CO 80227
Phone:  303-985-9324
Fax:  303-988-6954
Email:  ddalmy@earthlink.net

 
 
If to the Investor:  
 
Attn: Eric S. Swartz
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone Number: (770) 640-8130
begin_of_the_skype_highlighting end_of_the_skype_highlighting
Fax:  (770) 777-5844
 
With a copy (which shall not constitute notice) to:
 
Attn: P. Bradford Hathorn, Esq.
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA  30009
Telephone Number: (770) 640-8130
begin_of_the_skype_highlighting     end_of_the_skype_highlighting
Fax:  (770) 777-5844
Email: BradHathorn@RoswellCapitalPartners.com


Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.


9.13       Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement
 
The undersigned hereby subscribes for the Maximum Offering Amount and
acknowledges that this Agreement and the subscription represented hereby shall
not be effective unless accepted by the Company as indicated below.



[INTENTIONALLY LEFT BLANK]
 
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Investor does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Investor by the following signature(s) executed this Agreement.
 
Dated this 7thday of June, 2011.
 

 
CENTURION PRIVATE EQUITY, LLC
           
By:
/s/ Eric S. Swartz,       Eric S. Swartz, Manager                 SECURITY
DELIVERY INSTRUCTIONS:
Centurion Private Equity, LLC
c/o Eric S. Swartz
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone: (770) 640-8130
Fax: 770-777-5844
 

 
THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF THE MAXIMUM OFFERING
AMOUNT ON THE 7TH DAY OF JUNE, 2011.
 

 
KURRANT MOBILE CATERING, INC.
         
 
By:
/s/        Pierre Turgeon, CEO                  



 
43

--------------------------------------------------------------------------------

 
 
Exhibit List to the
INVESTMENT AGREEMENT
 

Exhibit  A   Advance Put Notice Exhibit  B   Investment Commitment Opinion of
Counsel Exhibit  C    Put Notice Exhibit  D   Put Opinion of Counsel Exhibit  E
  Registration Opinion of Counsel Exhibit  F    Registration Rights Agreement
Exhibit  G    Schedule of Exceptions Exhibit  H    Secretary’s Certificate
Exhibit  I    Officer’s Certificate Exhibit  J    Resolutions Exhibit  K  
Officer’s Put Certificate Exhibit  L    Form of Bring Down Cold Comfort Letter
Schedule 5.1   List of Subsidiaries and ownership.



 
44

--------------------------------------------------------------------------------

 
 
EXHIBIT A

ADVANCE PUT NOTICE


KURRANT MOBILE CATERING, INC. (the "Company") hereby intends, subject to the
Individual Put Limit (as defined in the Investment Agreement), to elect to
exercise a Put to sell the number of shares of Common Stock of the Company
specified below, to Centurion Private Equity, LLC, as of the Intended Put Date
written below, all pursuant to that certain Investment Agreement (the
“Investment Agreement”) by and between the Company and Centurion Private Equity,
LLC dated on or about June 7, 2011.
 

 
Date of Advance Put Notice: _________________________

Intended Put Date: ________________________________


Intended Put Share Amount: _________________________


Company Designation Maximum Put Dollar Amount (Optional):
________________________________________________.


Company Designation Minimum Put Share Price (Optional):
________________________________________________.

 
 

 
KURRANT MOBILE CATERING, INC.
           
By:
/s/        Pierre Turgeon, CEO        Title              Address:            
Kurrant Mobile Catering, Inc.
Attn:  Pierre Turgeon, CEO
1996 Boulevard Saint-Joseph East
Montreal, QC H2H IE3
Phone:  514-651-3506
Fax:  303-988-6954
Email:  Pierre.turgeon@cogitomedias.com; turgeon.pierr@gmail.com
 

 
 
45

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
PUT NOTICE


KURRANT MOBILE CATERING, INC., (the "Company") hereby elects to exercise a Put
to sell shares of common stock ("Common Stock") of the Company to Centurion
Private Equity, LLC (the “Investor”), as of the Put Date, at the Put Share Price
and for the number of Put Shares written below, all pursuant to that certain
Investment Agreement (the “Investment Agreement”) by and between the Company and
Centurion Private Equity, LLC dated on or about June 7, 2011.
 
 

 
Put Date: _________________

 
Intended Put Share Amount (from Advance Put Notice):
 
___________________________________ Common Shares




Company Designation Maximum Put Dollar Amount (Optional):
_______________________________________________.


Company Designation Minimum Put Share Price (Optional):
_______________________________________________.

________________________________________________.



Note:  Capitalized terms shall have the meanings ascribed to them in this
Investment Agreement.
 

 
KURRANT MOBILE CATERING, INC.
         
 
By:
/s/ Pierre Turgeon,       Pierre Turgeon, CEO             Address:       Kurrant
Mobile Catering, Inc.
Attn:  Pierre Turgeon, CEO
1996 Boulevard Saint-Joseph East
Montreal, QC H2H IE3
Phone:  514-651-3506
Fax:  303-988-6954
Email:  Pierre.turgeon@cogitomedias.com; turgeon,Pierre@gmail.com
 

 
 
46

--------------------------------------------------------------------------------

 
